Exhibit 10.1
 


 
 
UNIT PURCHASE AGREEMENT
 
BY AND AMONG
 
JUHL WIND, INC. (“BUYER”)
 
AND
 
GEORGE SHIBAYAMA, MATT BROWN AND BRYAN ESKRA (COLLECTIVELY, THE “SELLERS”)
 
FOR THE PURCHASE OF
 
ALL OF THE OWNERSHIP INTEREST
 
OF
 
POWER ENGINEERS COLLABORATIVE, L.L.C. (“TARGET”)
 
April 30, 2012
 
 


 
 
 
 
 

--------------------------------------------------------------------------------

 
 
UNIT PURCHASE AGREEMENT
 
This UNIT PURCHASE AGREEMENT (this "Agreement") is entered into as of April 30,
2012, by and among Juhl Wind, Inc., a Delaware corporation ("Buyer"), and George
Shibayama, Matt Brown and Bryan Eskra (each a “Seller” and collectively,
"Sellers"). Buyer and Sellers are referred to collectively herein as the
"Parties."
 
Sellers in the aggregate own all of the outstanding ownership interest of Power
Engineers Collaborative, L.L.C., an Illinois limited liability company ("Target"
or “PEC”).
 
This Agreement contemplates a transaction in which Buyer will purchase from
Sellers, and Sellers will sell to Buyer, all of the outstanding ownership
interest of Target in return for cash and equity of Buyer.
 
Now, therefore, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.
 
ARTICLE I
DEFINITIONS
 
1.1           Definitions.  As used in this Agreement, the following terms shall
have the following meanings unless the context otherwise requires:
 
“Actual Value” has the meaning set forth in Section 2.5(a)(iii)(C) below.
 
"Adverse Consequences" means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, amounts paid
in settlement, Liabilities, obligations, Taxes, liens, losses, expenses, and
fees, including court costs and reasonable attorneys' fees and expenses.
 
"Affiliate" has the meaning set forth in Rule 12b-2 of the regulations (17 CFR §
240.12B-2) promulgated under the Securities Exchange Act.
 
"Affiliated Group" means any affiliated group within the meaning of Code
§1504(a) or any similar group defined under a similar provision of state, local
or foreign law.
 
"Applicable Rate" means the corporate base rate of interest publicly announced
from time to time by Buyer’s primary lending institution.
 
"Basis" means any past or present fact, situation, circumstance, status,
condition, activity, practice, plan, occurrence, event, incident, action,
failure to act, or transaction that forms or could form the basis for any
specified consequence.
 
"Buyer" has the meaning set forth in the preface above.
 
"Buyer Stock" has the meaning set forth in Section 2.2 below.
 
“Buyer Stockholder Agreement” has the meaning set forth in Section 6.6 below.
 
"Closing" has the meaning set forth in Section 2.3 below.
 
 
 

--------------------------------------------------------------------------------

 
 
“Closing Capital Account” means the actual capital account, reflecting total
member equity (total assets less total liabilities), at the time of closing, as
determined pursuant to Section 2.5(a) below.
 
"Closing Date" has the meaning set forth in Section 2.3 below.
 
“Closing Date Balance Sheet” has the meaning set forth in Section 2.5(a)(ii)
below.
 
"COBRA" means the requirements of Part 6 of Subtitle B of Title I of ERISA and
Code § 4980B and of any similar state law.
 
"Code" means the Internal Revenue Code of 1986, as amended.
 
“Commission” has the meaning set forth in Section 3.2(f).
 
"Confidential Information" means any information concerning the businesses and
affairs of the Target that is not already generally available to the public.
 
“Contingent Purchase Price” has the meaning set forth in Section 2.2 below.
 
“Corporate Records” means all minute books, unit or equity records, and other
records of the Company in which the Organizational Documents (including
amendments), the minutes of meetings of the members and the board of managers
(or committees thereof) or other records of actions taken by, or resolutions
adopted by, the members or the board of managers (or committees thereof) of the
Company, and all records of the issuance or cancellation of, or the holders of,
units of the Company are maintained.
 
"Disclosure Schedule" has the meaning set forth in Section 4.1 below.
 
“Draft Closing Date Balance Sheet” has the meaning set forth in Section
2.5(a)(i) below.
 
“EBITDA” means earnings before interest, taxes, depreciation and amortization.
 
"Employee Benefit Plan" means any "employee benefit plan" (as such term is
defined in ERISA §3(3)) and any other employee benefit plan, program or
arrangement of any kind.
 
"Employee Pension Benefit Plan" has the meaning set forth in ERISA §3(2).
 
"Employee Welfare Benefit Plan" has the meaning set forth in ERISA §3(1).
 
"Environmental, Health, and Safety Requirements" shall mean, as amended and as
now and hereafter in effect, all federal, state, local, and foreign statutes,
regulations, ordinances, and other provisions having the force or effect of law,
all judicial and administrative orders and determinations, all contractual
obligations, and all common law concerning public health and safety, worker
health and safety, pollution, or protection of the environment, including,
without limitation, all those relating to the presence, use, production,
generation, handling, transportation, treatment, storage, disposal,
distribution, labeling, testing, processing, discharge, release, threatened
release, control, or cleanup of any hazardous materials, substances, or wastes,
chemical substances or mixtures, pesticides, pollutants, contaminants, toxic
chemicals, petroleum products or byproducts, asbestos, polychlorinated
biphenyls, noise, or radiation.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.
 
 
2

--------------------------------------------------------------------------------

 
 
“Escrow Account” means the account administered by the Escrow Agent in
accordance with the Escrow Agreement.
 
"Escrow Agent" has the meaning set forth in Section 2.2 below.
 
"Escrow Agreement" means the strict joint order escrow agreement entered into
concurrently herewith and attached hereto as Exhibit A.
 
"Escrow Amount" has the meaning set forth in Section 2.2 below.
 
“Excluded Assets” has the meaning set forth in Section 2.1 below.
 
“Excluded Liabilities” has the meaning set forth in Section 2.1 below.
 
"Financial Statements" has the meaning set forth in Section 4.1(g) below.
 
"GAAP" means United States generally accepted accounting principles as in effect
from time to time, consistently applied.
 
“Governmental Approval” means an approval, authorization, consent, permit,
license, or exemption of, registration or filing with, or report or notice to,
any Governmental Authority.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory, or administrative functions of or pertaining to
government, including, without limitation, any government authority, agency,
department, board, commission, or instrumentality of any of the foregoing, and
any tribunal or arbitrator of competent jurisdiction.
 
“High Value” has the meaning set forth in Section 2.5(a)(iii)(B) below.
 
“Inchoate Liens” means (a) Liens for Taxes not yet due and payable,
(b) mechanic’s Liens and materialmen’s Liens for services and materials for
which payments are not yet due or which are being contested in good faith by
appropriate proceedings, and (c) landlord’s Liens for rental payments not yet
due and payable.
 
"Indemnified Party" has the meaning set forth in Section 8.4(a) below.
 
"Indemnifying Party" has the meaning set forth in Section 8.4(a) below.
 
"Intellectual Property" means all of the following in any jurisdiction
throughout the world: (a) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions, and reexaminations
thereof, (b) all trademarks, service marks, trade dress, logos, slogans, trade
names, corporate names, Internet domain names, and rights in telephone numbers,
together with all translations, adaptations, derivations, and combinations
thereof and including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith, (d) all mask works and all applications, registrations,
and renewals in connection therewith, (e) all trade secrets and confidential
business information (including ideas, research and development, know-how,
formulas, compositions, manufacturing and production processes and techniques,
technical data, designs, drawings, specifications, customer and supplier lists,
pricing and cost information, and business and marketing plans and proposals),
(f) all computer software (including source code, executable code, data,
databases, and related documentation), (g) all advertising and promotional
materials, (h) all other proprietary rights, and (i) all copies and tangible
embodiments thereof (in whatever form or medium).
 
 
3

--------------------------------------------------------------------------------

 
 
"Knowledge" means actual knowledge after reasonable investigation.
 
"Lease Consents" has the meaning set forth in Section 7.1(k) below.
 
"Leased Real Property" means all leasehold or subleasehold estates and other
rights to use or occupy any land, buildings, structures, improvements, fixtures,
or other interest in real property held by Target.
 
"Leases" means all leases, subleases, licenses, concessions and other agreements
(written or oral), including all amendments, extensions, renewals, guaranties,
and other agreements with respect thereto, pursuant to which Target holds any
Leased Real Property, including the right to all security deposits and other
amounts and instruments deposited by or on behalf of Target thereunder.
 
"Liability" means any liability or obligation of whatever kind or nature
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due), including any liability for Taxes.
 
"Lien" means any mortgage, pledge, lien, encumbrance, charge, or other security
interest, other than (a) liens for Taxes not yet due and payable or for Taxes
that the taxpayer is contesting in good faith through appropriate proceedings,
(b) purchase money liens and liens securing rental payments under capital lease
arrangements, and (c) other liens arising in the Ordinary Course of Business and
not incurred in connection with the borrowing of money.
 
“Low Value” has the meaning set forth in Section 2.5(a)(iii)(A) below.
 
"Material Adverse Effect" or "Material Adverse Change" means any effect or
change that would be (or could reasonably be expected to be) materially adverse
to the business, assets, condition (financial or otherwise), operating results,
operations, or business prospects of Target, taken as a whole, or to the ability
of Sellers to consummate timely the transactions contemplated hereby (regardless
of whether or not such adverse effect or change can be or has been cured at any
time or whether Buyer has Knowledge of such effect or change on the date
hereof), including any adverse change, event, development, or effect arising
from or relating to (a) general business or economic conditions, including such
conditions related to the business of Target, (b) national or international
political or social conditions, including the engagement by the United States in
hostilities, whether or not pursuant to the declaration of a national emergency
or war, or the occurrence of any military or terrorist attack upon the United
States, or any of its territories, possessions, or diplomatic or consular
offices or upon any military installation, equipment or personnel of the United
States, (c) financial, banking, or securities markets (including any suspension
of trading in, or limitation on prices for, securities on the New York Stock
Exchange, American Stock Exchange, or Nasdaq Stock Market for a period in excess
of three hours or any decline of either the Dow Jones Industrial Average or the
Standard & Poor's Index of 500 Industrial Companies by an amount in excess of
15% measured from the close of business on the date hereof), (d) changes in
United States generally accepted accounting principles, (e) changes in laws,
rules, regulations, orders, or other binding directives issued by any
governmental entity, and (f) the taking of any action contemplated by this
Agreement and the other agreements contemplated hereby.
 
 
4

--------------------------------------------------------------------------------

 
 
"Most Recent Balance Sheet" means the balance sheet contained within the Most
Recent Financial Statements.
 
"Most Recent Financial Statements" has the meaning set forth in Section 4.1(g)
below.
 
"Most Recent Fiscal Month End" has the meaning set forth in Section 4.1(g)
below.
 
"Most Recent Fiscal Year End" has the meaning set forth in Section 4.1(g) below.
 
 “Net Earnings Target” means $100,000, computed as accrual basis revenue less
accrual basis expenses, before provision for income taxes and with adjusted
intercompany charges against Target earnings. Intercompany charges for out of
pocket expenses shall be adjusted such that the charges shall not exceed the
amount paid by Target for such expenses as reflected in Target’s 2011 financial
statements. Provided further, that Target shall receive credit towards the Net
Earnings Target for intercompany work performed. Such credit shall be calculated
as income from such work billed at the lowest rate charged for similar work to
existing customers of Target.
 
“Options” has the meaning set forth in Section 2.2 below.
 
"Ordinary Course of Business" means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).
 
“Organizational Documents” means, as to any Person that is an entity, (a) the
articles of incorporation (or certificate of incorporation) and bylaws, if such
Person is a corporation, (b) the articles of organization (or certificate of
formation) and regulations (or operating agreement or company agreement), if
such Person is a limited liability company, (c) the certificate of limited
partnership (or certificate of formation) and agreement of limited partnership,
if such Person is a limited partnership, (d) the agreement of partnership of
such Person, if such Person is a general partnership, or (e) the organizational
documents of any other entity, and any amendments thereto.
 
"Owned Real Property" means all land, together with all buildings, structures,
improvements, and fixtures located thereon, including all electrical,
mechanical, plumbing and other building systems, fire protection, security and
surveillance systems, telecommunications, computer, wiring, and cable
installations, utility installations, water distribution systems, and
landscaping, together with all easements and other rights and interests
appurtenant thereto (including air, oil, gas, mineral, and water rights), owned
by Target.
 
"Party" has the meaning set forth in the preface above.
 
"Person" means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity, or a governmental entity
(or any department, agency, or political subdivision thereof).
 
“Purchase Price” has the meaning set forth in Section 2.2 below.
 
"Real Property" has the meaning set forth in Section 4.1(m)(iii) below.
 
"Reportable Event" has the meaning set forth in ERISA § 4043.
 
"Requisite Sellers" means Sellers holding a majority in interest of the Target
Units as set forth in Section 4.1(b) of the Disclosure Schedule.
 
 
5

--------------------------------------------------------------------------------

 
 
“Revenue Target” means $4,500,000.
 
“SEC Reports” has the meaning set forth in Section 3.2(f).
 
"Securities Act" means the Securities Act of 1933, as amended.
 
"Securities Exchange Act" means the Securities Exchange Act of 1934, as amended.
 
"Seller" has the meaning set forth in the preface above.
 
"Source Code" means human-readable computer software and code, in a form other
than Object Code form or machine-readable form, including related programmer
comments and annotations, help text, data and data structures, object-oriented
and other code, which may be printed out or displayed in human-readable form,
and, for purposes of this Source Code definition, "Object Code" means computer
software code, substantially or entirely in binary form, which is intended to be
directly executable by a computer after suitable processing and linking but
without the intervening steps of compilation or assembly.
 
"Target" has the meaning set forth in the preface above.
 
“Target Capital Account” means $300,000.00.
 
"Target Unit" means any unit of ownership interest of Target.
 
"Tax" or "Taxes" means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code § 59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto, whether disputed or not and including any obligations to
indemnify or otherwise assume or succeed to the Tax liability of any other
Person.
 
“Tax Authority” means any United States, state, local or foreign governmental
authority or regulatory body responsible for the imposition of any Tax.
 
"Tax Return" means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
"Third-Party Claim" has the meaning set forth in Section 8.4(a) below.
 
ARTICLE II
PURCHASE AND SALE OF TARGET UNITS
 
2.1           Basic Transaction.  On and subject to the terms and conditions of
this Agreement, Buyer agrees to purchase from each Seller, and each Seller
agrees to sell to Buyer, all of his or her or its Target Units for the
consideration specified below in this Article II.
 
Notwithstanding the foregoing or anything else contained herein to the contrary,
on or immediately prior to Closing Sellers shall transfer the following items
out of the Target (the “Excluded Assets”):
 
 
6

--------------------------------------------------------------------------------

 
 
(i)           Automobile leases for the following automobiles: None. Further,
Seller’s shall pay or otherwise transfer out of the Target the following (the
“Excluded Liabilities”):
 
(i)           Any debt owed by Target to Sellers; and
 
(ii)           Any and all payments remaining for the automobile leases set
forth above in this Section 2.1.
 
2.2           Purchase Price.  Buyer agrees to pay to Sellers at the Closing (i)
cash in the amount of $750,000.00, payable by wire transfer or delivery of other
immediately available funds, and (ii) options to purchase shares of Buyer Stock
(“Options”) as follows: 100,000 Options to Sellers and 150,000 Options to Target
employees as designated by Sellers, which Options shall have a strike price of
the price of Buyer Stock on the OTC bulletin board on the day of Closing, shall
be on the Buyer’s standard form of option agreement and shall expire no sooner
than five (5) years following the Closing Date ((i) and (ii) together, the
“Purchase Price”). Additionally, Sellers shall have the opportunity to receive
(y) an additional cash amount of $250,000 (the “Escrow Amount”), and (z) 500,000
shares of Common Stock of Juhl Wind, Inc. (the “Buyer Stock”, which Buyer Stock
shall be subject to that certain Buyer Stockholder Agreement (as further set
forth in Section 6.6 below) attached hereto as Exhibit B (the “Contingent
Purchase Price”), in accordance with Section 2.5(b) below. The Purchase Price,
other than the Options, shall be allocated among Sellers in proportion to their
respective holdings of Target Units as set forth in Section 4.1(b) of the
Disclosure Schedule. Buyer agrees to pay to Christopher M. Saternus IOLTA
Account, as escrow agent (the "Escrow Agent"), at the Closing the Escrow Amount
in cash payable by wire transfer or delivery of other immediately available
funds for deposit into the Escrow Account. The Contingent Purchase Price shall
be earned and subject to post-Closing adjustments as set forth below in Section
2.5(b), and the Escrow Amount plus any interest accrued thereon and the Buyer
Stock will be available to satisfy any amounts owed by Target to Buyer in
connection with any post-Closing adjustments set forth herein and in accordance
with the terms of the strict joint order Escrow Agreement attached hereto as
Exhibit A.  The Buyer Stock shall be reserved for issuance to Sellers two years
following the Closing Date in accordance with the terms of this Agreement.
 
2.3           Closing. The closing of the transactions contemplated by this
Agreement (the "Closing") shall take place at the offices of Synergy Law Group,
LLC, in Chicago, Illinois, or by the exchange of electronic signature pages,
commencing at 9:00 a.m. local time on the third business day following the
satisfaction or waiver of all conditions to the obligations of the Parties to
consummate the transactions contemplated hereby (other than conditions with
respect to actions the respective Parties will take at the Closing itself) or
such other date as Buyer and Requisite Sellers may mutually determine (the
"Closing Date").
 
2.4           Deliveries at Closing. At the Closing, (i) Sellers will deliver to
Buyer the various certificates, instruments, and documents referred to in
Section 7.1 below, (ii) Buyer will deliver to Sellers the various certificates,
instruments, and documents referred to in Section 7.2 below, (iii) each Seller
will deliver to Buyer unit certificates, or an assignment separate from
certificate if the Target Units are not certificated, representing all of his
Target Units, endorsed in blank or accompanied by duly executed assignment
documents, and (iv) Buyer will deliver to each Seller and the Escrow Agent the
consideration specified in Section 2.2 above.
 
2.5           Purchase Price Adjustment.
 
(a)           Preparation of Closing Day Financial Statements.
 
 
7

--------------------------------------------------------------------------------

 
 
(i)           Within 7 days after the Closing Date, Ann Marie Saternus, CPA
(“Saternus”), the Target’s accountant prior to Closing, will at the direction of
Sellers prepare and deliver to Buyer a draft balance sheet (the "Draft Closing
Date Balance Sheet") for Target as of the close of business on the Closing
Date (determined on a pro forma basis as though the Parties had not consummated
the transactions contemplated by this Agreement). Saternus will prepare the
Draft Closing Date Balance Sheet in accordance with GAAP applied on a basis
consistent with the preparation of the Financial Statements; provided, however,
that assets, liabilities, gains, losses, revenues, and expenses in interim
periods or as of dates other than year-end (which normally are determined
through the application of so-called interim accounting conventions or
procedures) shall be determined, for purposes of the Draft Closing Date Balance
Sheet, through full application of the procedures used in preparing the most
recent audited balance sheet included within the Financial Statements; provided
further, that in preparing the Draft Closing Date Balance Sheet, work in
progress at the time of Closing for which Seller has not yet billed its
customers shall be accounted for at the rate Seller has historically billed its
customers for such work, to account for uncollectible revenues.  Any unpaid
amounts associated with such work in progress shall cause an adjustment in
amounts due Sellers.
 
(ii)           If Buyer has any objections to the Draft Closing Date Balance
Sheet, it shall deliver a detailed statement describing its objections to
Sellers within 7 days after receiving the Draft Closing Date Balance Sheet.
Buyer and Sellers shall use reasonable efforts to resolve any such objections
themselves. If the Parties do not obtain a final resolution within 14 days after
Sellers have received the statement of objections, however, Buyer and Sellers
shall engage Boulay, Heutmaker, Zibell & Co. P.L.L.P. (“Boulay”) to resolve any
remaining objections.  The determination of Boulay shall be set forth in writing
and shall be conclusive and binding upon the Parties. At Sellers direction,
Saternus shall revise the Draft Closing Date Balance Sheet as appropriate to
reflect the resolution of any objections thereto pursuant to this Section
2.5(a)(ii). The "Closing Date Balance Sheet" shall mean the Draft Closing Date
Balance Sheet together with any revisions thereto pursuant to this Section
2.5(a)(ii).
 
(iii)           In the event the Parties submit any unresolved objections to an
accounting firm for resolution as provided in Section 2.5(a)(ii) above, Buyer
and Sellers shall share responsibility for the fees and expenses of the
accounting firm as follows:
 
(A)           if the accounting firm resolves all of the remaining objections in
favor of Buyer (the capital account so determined is referred to herein as the
"Low Value"), Sellers shall be responsible for all of the fees and expenses of
the accounting firm;
 
(B)           if the accounting firm resolves all of the remaining objections in
favor of Sellers (the capital account so determined is referred to herein as the
"High Value"), Buyer shall be responsible for all of the fees and expenses of
the accounting firm; and
 
(C)           if the accounting firm resolves some of the remaining objections
in favor of Buyer and some objections in favor of Sellers (the capital account
so determined is referred to herein as the "Actual Value"), Sellers shall be
responsible for that fraction of the fees and expenses of the accounting firm
equal to (x) the difference between the High Value and the Actual Value over (y)
the difference between the High Value and the Low Value, and Buyer shall be
responsible for the remainder of the fees and expenses.
 
(iv)           Sellers will make the work papers and back-up materials used in
preparing the Draft Closing Date Balance Sheet available to Buyer and its
accountants and other representatives at reasonable times and upon reasonable
notice at any time during (A) the preparation by Saternus of the Draft Closing
Date Balance Sheet, (B) the review by Buyer of the Draft Closing Date Balance
Sheet, and (C) the resolution by the Parties of any objections thereto.
 
 
8

--------------------------------------------------------------------------------

 
 
(v)           If the Closing Capital Account exceeds the Target Capital Account,
Buyer will pay to Sellers an amount equal to such excess by wire transfer or
delivery of other immediately available funds in six equal monthly installments,
commencing on the Closing Date, following the date on which the Closing Capital
Account for Target finally is determined pursuant to the above. This additional
amount shall be allocated among Sellers in proportion to their respective
holdings of Target Units as set forth in Section 4(b) of the Disclosure
Schedule.
 
(vi)           If the Closing Capital Account is less than the Target Capital
Account, Sellers shall deposit in Target bank account, so as to maintain Target
operations in its ordinary course of business, an amount equal to such
deficiency by wire transfer or delivery of other immediately available funds
within 3 business days after the date on which the Closing Capital Account for
Target finally is determined pursuant to the above. In Buyer’s sole discretion
it may elect to transfer such deficiency amount from the Escrow Account to the
Target bank account in lieu of Sellers depositing the deficiency.
 
(b)           Performance Targets for earning the Contingent Purchase
Price.  The Contingent Purchase Price shall be earned as follows:
 
(i)           On each of the one year anniversary and two year anniversary from
the Closing Date the parties shall evaluate Target’s performance as follows:
 
(A)           Definitions.  As used herein the following terms shall be defined
as follows:
 
“Year One” means the 12 month period ending on the one year anniversary of the
Closing Date.
 
“Year Two” means the 12 month period ending on the two year anniversary of the
Closing date.
 
(B)           For Year One, the parties shall determine the revenue and net
earnings of Target for Year One. If both the actual revenue and net earnings
meet the Revenue Target and Net Earnings Target, respectively, then no
adjustment to the Contingent Purchase Price shall occur and one-half of the
Escrow Amount may be released to Sellers (subject to the rest of the terms set
forth herein).  If either the Revenue Target or the Net Earnings Target is not
met, then the following shall occur:
 
 
I.
If neither the Revenue Target nor the Net Earnings Target is met, then the
entire amount held in the Escrow Account for release at the end of Year One
shall be released to Buyer;

 
 
II.
If the Net Earnings Target is met but the Revenue Target is not, or vice versa,
then one-half of the amount held in the Escrow Account for release at the end of
Year One shall be released to Sellers (subject to the rest of the terms set
forth herein) and one-half shall be released to Buyer.

 
(C)           For Year Two, the parties shall determine the revenues and net
earnings of Target for Year Two. If both the actual revenues and net earnings
meet the Revenue Target and Net Earnings Target, respectively, then no
adjustment to the Contingent Purchase Price shall occur and one-half of the
Escrow Amount may be released to Sellers (subject to the rest of the terms set
forth herein).  If either the Revenue Target or the Net Earnings Target is not
met, then the following shall occur:
 
 
9

--------------------------------------------------------------------------------

 
 
 
I.
If neither the Revenue Target nor the Net Earnings Target is met, then the
entire amount held in the Escrow Account for release at the end of Year Two
shall be released to Buyer;

 
 
II.
If the Net Earnings Target is met but the Revenue Target is not, or vice versa,
then one-half of the amount held in the Escrow Account for release at the end of
Year Two shall be released to Sellers (subject to the rest of the terms set
forth herein) and one-half shall be released to Buyer.

 
(ii)           For purposes of performing the calculations of this Section
2.5(b), the Parties shall follow the following principles:
 
(A)           Intercompany accounting shall be utilized to account for Target
services provided to Buyer or its subsidiaries or Affiliates for direct charges
only, and all such services shall utilize industry standard rates.
 
(B)           Expenditures related to interest paid on indebtedness related to
the acquisition or legal, accounting or other professional fees incident to the
acquisition shall be disregarded.
 
(C)           Management of Target may elect to reduce its salary to facilitate
meeting such targets, however, any such reduction shall be a permanent reduction
for such year.
 
(iii)           Should Buyer be entitled to recover on the basis of this Section
2.5(b), Buyer shall first offset such amount by reducing the amount in the
Escrow Account.  Should such amount prove to be inadequate, Buyer shall be
entitled to reduce the number of shares of Buyer Stock held for issuance to the
Sellers to account for any remaining shortfall, with such shares being
calculated at the fair market value on the date thereof.
 
(iv)           As set forth in Section 2.2, 500,000 shares of Buyer Stock shall
be distributed to Sellers after Year Two; provided, however, that if the amount
of Buyer Stock to be distributed to Sellers has been reduced pursuant to
Sections 2.5(b)(iii) or 8.6 of this Agreement, then Sellers shall receive their
pro rata portion of such reduced amount of Buyer Stock.
 
(c)           Subject to the rest of the terms contained herein, the Escrow
Agreement shall contain the following additional material terms:
 
(i)           One year from the Closing Date, 50% of the unapplied then-current
Escrow Amount shall be released and allocated among Sellers in proportion to
their respective holdings of Target Units as set forth in Section 4.1(b) of the
Disclosure Schedule.
 
(ii)           Two years from the Closing Date the balance of the unapplied
then-current Escrow Amount, including any accrued interest shall be released and
allocated among Sellers in proportion to their respective holdings of Target
Units as set forth in Section 4.1(b) of the Disclosure Schedule.
 
 
10

--------------------------------------------------------------------------------

 
 
(iii)           Notwithstanding items (i) and (ii) above, should a claim for
indemnification be asserted by Buyer against Sellers or should a claim for a
Purchase Price adjustment be made but not yet resolved pursuant to Section
2.5(b), any releases from escrow should assume that such amounts are not
available for release until such items are fully resolved.
 
(iv)           Should a Party fail to authorize the release of funds to the
escrow agent as required hereunder, the Party rightfully entitled to such funds
shall be entitled to reimbursement of its costs (including reasonable attorneys’
fees) in forcing such release.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES CONCERNING TRANSACTION
 
3.1           Sellers' Representations and Warranties. Each Seller represents
and warrants to Buyer that the statements contained in this Section 3.1 are
correct and complete as of the date of this Agreement and will be correct and
complete as of the Closing Date (as though made then and as though the Closing
Date were substituted for the date of this Agreement throughout this Section
3.1) with respect to himself, herself, or itself, except as set forth in
Schedule 3.1 attached hereto.
 
(a)           Intentionally omitted.
 
(b)           Authorization of Transaction. Seller has full power and authority
(including full corporate or other entity power and authority) to execute and
deliver this Agreement and to perform his obligations hereunder. This Agreement
constitutes the valid and legally binding obligation of Seller, enforceable in
accordance with its terms and conditions. To the Knowledge of Sellers, Seller
need not give any notice to, make any filing with, or obtain any authorization,
consent, or approval of any government or governmental agency in order to
consummate the transactions contemplated by this Agreement. The execution,
delivery, and performance of this Agreement and all other agreements
contemplated hereby have been duly authorized by Seller.
 
(c)           Non-contravention. Neither the execution and delivery of this
Agreement by Seller, nor the consummation of the transactions contemplated
hereby, will (A) to the Knowledge of Sellers violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge, or other
restriction of any government, governmental agency, or court to which Seller is
subject or, if Seller is an entity, any provision of its charter, bylaws, or
other governing documents, (B) conflict with, result in a breach of, constitute
a default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument, or other arrangement to which
Seller is a party or by which he is bound or to which any of his assets are
subject, or (C) result in the imposition or creation of a Lien upon or with
respect to the Target Units.
 
(d)           Brokers' Fees. Seller has no Liability to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which Buyer could become liable or obligated.
 
(e)           Investment. Sellers (A) understand that the Buyer Stock is
publicly traded stock, registered under the Securities Act, (B) understand that
Buyer Stock is subject to customary trade restrictions tied to price and volume
designed to protect all holders of large amounts of stock, as are set forth in
Exhibit B, and (C) agree to accept Buyer Stock as partial payment for the Target
Units.
 
(f)           Target Units. Seller holds of record and owns beneficially the
number of Target Units set forth next to his name in Section 4.1(b) of the
Disclosure Schedule, free and clear of any restrictions on transfer (other than
any restrictions under the Securities Act and state securities laws), Taxes,
Liens, options, warrants, purchase rights, contracts, commitments, equities,
claims, and demands. Seller is not a party to any option, warrant, purchase
right, or other contract or commitment (other than this Agreement) that could
require Seller to sell, transfer, or otherwise dispose of any ownership interest
in Target. Seller is not a party to any voting trust, proxy, or other agreement
or understanding with respect to the voting of any ownership interest in Target.
 
 
11

--------------------------------------------------------------------------------

 
 
3.2           Buyer's Representations and Warranties. Buyer represents and
warrants to Sellers that the statements contained in this Section 3.2 are
correct and complete as of the date of this Agreement and will be correct and
complete as of the Closing Date (as though made then and as though the Closing
Date were substituted for the date of this Agreement throughout this Section
3.2), except as set forth in Schedule 3.2 attached hereto.
 
(a)           Organization of Buyer. Buyer is a corporation (or other entity)
duly organized, validly existing, and in good standing under the laws of the
jurisdiction of its incorporation (or other formation).
 
(b)           Authorization of Transaction. Buyer has full power and authority
(including full corporate or other entity power and authority) to execute and
deliver this Agreement and to perform its obligations hereunder. This Agreement
constitutes the valid and legally binding obligation of Buyer, enforceable in
accordance with its terms and conditions. Buyer need not give any notice to,
make any filing with, or obtain any authorization, consent, or approval of any
government or governmental agency in order to consummate the transactions
contemplated by this Agreement. The execution, delivery, and performance of this
Agreement and all other agreements contemplated hereby have been duly authorized
by Buyer.
 
(c)           Non-contravention. Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(A) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Buyer is subject or any provision of its
charter, bylaws, or other governing documents or (B) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, instrument, or other
arrangement to which Buyer is a party or by which it is bound or to which any of
its assets are subject.
 
(d)           Brokers' Fees.  Buyer has no Liability to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which any Seller could become liable or
obligated.
 
(e)           Investment.  Buyer is not acquiring the Target Units with a view
to or for sale in connection with any distribution thereof within the meaning of
the Securities Act.
 
(f)           Public Filings.  Buyer has filed all reports required to be filed
by it under the Securities Act and the Securities Exchange Act, including
pursuant to Section 13(a) or 15(d) of the Exchange Act, as a public reporting
company (the foregoing materials being collectively referred to herein as “SEC
Reports”). As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Securities
Exchange Act and the rules and regulations of the Securities and Exchange
Commission (the “Commission”) promulgated thereunder, none of the SEC Reports,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.  The financial statements of Buyer included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the Commission with respect thereto as in
effect at the time of filing.  Such financial statements have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved,
except as may be otherwise specified in such financial statements or the notes
thereto, and fairly present in all material respects the financial position of
Buyer and its consolidated subsidiaries if any, as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments.
 
 
12

--------------------------------------------------------------------------------

 
 
(g)           OTCBB Listing.  Buyer is currently listed in good standing on the
OTC Bulletin Board (OTCBB) under the trading symbol JUHL.OB.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES CONCERNING TARGET
 
4.1           Sellers jointly and severally represent and warrant to Buyer that
the statements contained in this Section 4.1 are correct and complete as of the
date of this Agreement and will be correct and complete as of the Closing Date
(as though made then and as though the Closing Date were substituted for the
date of this Agreement throughout this Section 4.1), except as set forth in the
disclosure schedule delivered by Sellers to Buyer on the date hereof and
initialed by the Parties (the "Disclosure Schedule"). Nothing in the Disclosure
Schedule shall be deemed adequate to disclose an exception to a representation
or warranty made herein, however, unless the Disclosure Schedule identifies the
exception with reasonable particularity and describes the relevant facts in
reasonable detail. Without limiting the generality of the foregoing, the mere
listing (or inclusion of a copy) of a document or other item shall not be deemed
adequate to disclose an exception to a representation or warranty made herein
(unless the representation or warranty pertains to the existence of the document
or other item itself). The Disclosure Schedule will be arranged in paragraphs
corresponding to the lettered and numbered paragraphs contained in this Section
4.1.
 
(a)           Organization, Qualification, and Corporate Power. Target is a
limited liability company duly organized, validly existing, and in good standing
under the laws of the jurisdiction of its organization. Target is duly
authorized to conduct business and is in good standing under the laws of each
jurisdiction where such qualification is required. Target has full corporate
power and authority and all licenses, permits, and authorizations necessary to
carry on the businesses in which it is engaged and in which it presently
proposes to engage and to own and use the properties owned and used by it.
Section 4.1(a) of the Disclosure Schedule lists the managers and officers of
Target. Sellers have delivered to Buyer correct and complete copies of the
articles of organization and operating agreement for Target (as amended to
date). To the extent any exist, the minute books (containing the records of
meetings of the members, the board of managers, and any committees of the board
of managers), the unit certificate books, and the unit record books for Target
are correct and complete. Target is not in default under or in violation of any
provision of its articles of organization or operating agreement.
 
(b)           Capitalization. The entire authorized ownership interest of Target
consists of 100 Target Units, of which all Target Units are issued and
outstanding and no Target Units are held in treasury. All of the issued and
outstanding Target Units have been duly authorized, are validly issued, fully
paid, and non-assessable, and are held of record by the respective Sellers as
set forth in Section 4.1(b) of the Disclosure Schedule. There are no outstanding
or authorized options, warrants, purchase rights, subscription rights,
conversion rights, exchange rights, or other contracts or commitments that could
require Target to issue, sell, or otherwise cause to become outstanding any of
its units. There are no outstanding or authorized unit appreciation rights,
phantom units, profit participation, or similar rights with respect to Target.
There are no voting trusts, proxies, or other agreements or understandings with
respect to the voting of the units of Target.
 
 
13

--------------------------------------------------------------------------------

 
 
(c)           Non-contravention. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(i) to the Knowledge of Sellers violate any constitution, statute, regulation,
rule, injunction, judgment, order, decree, ruling, charge, or other restriction
of any government, governmental agency, or court to which Target is subject or
any provision of the articles of organization or operating agreement of Target,
or (ii) conflict with, result in a breach of, constitute a default under, result
in the acceleration of, create in any party the right to accelerate, terminate,
modify, or cancel, or require any notice under any agreement, contract, lease,
license, instrument, or other arrangement to which Target is a party or by which
it is bound or to which any of its assets is subject (or result in the
imposition of any Lien upon any of its assets). To the Knowledge of Sellers,
Target does not need to give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any government or governmental agency in
order for the Parties to consummate the transactions contemplated by this
Agreement.
 
(d)           Brokers' Fees. Target does not have any Liability to pay any fees
or commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which Buyer could become liable or obligated.
 
(e)           Title to Assets. Target has good and marketable title to, or a
valid leasehold interest in, the properties and assets used by it, located on
its premises, or shown on the Most Recent Balance Sheet or acquired after the
date thereof, free and clear of all Liens, except for properties and assets
disposed of in the Ordinary Course of Business since the date of the Most Recent
Balance Sheet.
 
(f)           Corporate Records. The Corporate Records of the Company are
accurate and complete in all material respects, and contain complete and
accurate originals or copies of the articles of organization of the Company and
all amendments thereto, the operating agreement of the Company and all
amendments thereto, minutes of all meetings of managers and members and all
actions by written consent without a meeting by the managers and members of the
Company since the date of organization and accurately reflect in all material
respects all actions taken by the managers (and any committee of managers) and
members with respect to all transactions referred to in such minutes and
consents, and of the unit and equity records of the Company, including the
issuance of all units at any time issued by the Company, and with respect to
each such issuance of units, that such units, including the Target Units, were
duly authorized, validly issued, fully paid, and non-assessable.
 
(g)           Financial Statements. Attached hereto as Exhibit C are the
following financial statements (collectively the "Financial Statements"):
unaudited balance sheets and statements of income, changes in members' equity,
and cash flow as of and for the fiscal years ended December 31, 2007, December
31, 2008, December 31, 2009, December 31, 2010, and December 31, 2011 (the "Most
Recent Fiscal Year End") for Target. To the Knowledge of Sellers, the Financial
Statements (including the notes thereto) have been prepared in accordance with
Seller’s standard accounting practices, present fairly the financial condition
of Target as of such dates and the results of operations of Target for such
periods, are correct and complete, and are consistent with the books and records
of Target (which books and records are correct and complete).
 
(h)           Events Subsequent to Most Recent Fiscal Year End. Since the Most
Recent Fiscal Year End, to the Knowledge of Sellers there has not been any
Material Adverse Change. Without limiting the generality of the foregoing, since
that date:
 
(i)           Target has not sold, leased, transferred, or assigned any of its
assets, tangible or intangible, other than for a fair consideration in the
Ordinary Course of Business;
 
 
14

--------------------------------------------------------------------------------

 
 
(ii)           Target has not entered into any agreement, contract, lease, or
license (or series of related agreements, contracts, leases, and licenses)
either involving more than $5,000 or outside the Ordinary Course of Business;
 
(iii)           no party (including Target) has accelerated, terminated,
modified, or cancelled any agreement, contract, lease, or license (or series of
related agreements, contracts, leases, and licenses) involving more than $5,000
to which Target is a party or by which any of them is bound;
 
(iv)           Target has not, through agreement with a lender, imposition of a
mechanic’s lien, or otherwise, allowed or consented to the imposition of any
Liens upon any of its assets, tangible or intangible;
 
(v)           Target has not made any capital expenditure (or series of related
capital expenditures) either involving more than $5,000 or outside the Ordinary
Course of Business;
 
(vi)           Target has not made any capital investment in, any loan to, or
any acquisition of the securities or assets of, any other Person (or series of
related capital investments, loans, and acquisitions) either involving more than
$5,000 or outside the Ordinary Course of Business;
 
(vii)          Target has not issued any note, bond, or other debt security or
created, incurred, assumed, or guaranteed any indebtedness for borrowed money or
capitalized lease obligation either involving more than $5,000 singly or $10,000
in the aggregate;
 
(viii)         Target has not delayed or postponed the payment of accounts
payable and other Liabilities outside the Ordinary Course of Business;
 
(ix)            Target has not cancelled, compromised, waived, or released any
right or claim (or series of related rights and claims) either involving more
than $5,000 or outside the Ordinary Course of Business;
 
(x)             Target has not transferred, assigned, or granted any license or
sublicense of any rights under or with respect to any Intellectual Property;
 
(xi)            there has been no change made or authorized in Target’s articles
of organization or operating agreement;
 
(xii)           Target has not issued, sold, or otherwise disposed of any of its
units, or granted any options, warrants, or other rights to purchase or obtain
(including upon conversion, exchange, or exercise) any of its units;
 
(xiii)           Target has not declared, set aside, or paid any dividend or
made any distribution with respect to its units (whether in cash or in kind) or
redeemed, purchased, or otherwise acquired any of its units;
 
(xiv)           Target has not experienced any damage, destruction, or loss
(whether or not covered by insurance) to its property;
 
(xv)           Target has not made any loan to, or entered into any other
transaction with, any of its managers, officers, and employees outside the
Ordinary Course of Business;
 
 
15

--------------------------------------------------------------------------------

 
 
(xvi)           Target has not entered into or terminated any employment
contract or collective bargaining agreement, written or oral, or modified the
terms of any existing such contract or agreement;
 
(xvii)           Target has not granted any increase in the base compensation of
any of its managers, officers, and employees outside the Ordinary Course of
Business;
 
(xviii)          Target has not adopted, amended, modified, or terminated any
bonus, profit sharing, incentive, severance, or other plan, contract, or
commitment for the benefit of any of its managers, officers, and employees (or
taken any such action with respect to any other Employee Benefit Plan);
 
(xix)            Target has not made any other change in employment terms for
any of its managers, officers, and employees outside the Ordinary Course of
Business;
 
(xx)             Target has not made or pledged to make any charitable or other
capital contribution outside the Ordinary Course of Business;
 
(xxi)             there has not been any other material occurrence, event,
incident, action, failure to act, or transaction outside the Ordinary Course of
Business involving Target;
 
(xxii)            Target has not discharged a material Liability or Lien outside
the Ordinary Course of Business;
 
(xxiii)           Target has not made any loans or advances of money;
 
(xxiv)           Target has not disclosed any Confidential Information; and
 
(xxv)           Target has not committed to any of the foregoing.
 
(i)           Undisclosed Liabilities. To the Knowledge of Sellers Target does
not have any Liability (and there is no Basis for any present or future action,
suit, proceeding, hearing, investigation, charge, complaint, claim, or demand
against any of them giving rise to any Liability), except for (i) Liabilities
set forth on the face of the Most Recent Balance Sheet (rather than in any notes
thereto) and (ii) Liabilities that have arisen after the Most Recent Fiscal
Month End in the Ordinary Course of Business (none of which results from, arises
out of, relates to, is in the nature of, or was caused by any breach of
contract, breach of warranty, tort, infringement, or violation of law).
 
(j)           Legal Compliance. To the Knowledge of Sellers each of Target and
its predecessors and Affiliates have complied with all applicable laws
(including rules, regulations, codes, plans, injunctions, judgments, orders,
decrees, rulings, and charges thereunder and including the Foreign Corrupt
Practices Act, 15 U.S.C. 78dd-1 et seq.) of federal, state, local, and foreign
governments (and all agencies thereof), and no action, suit, proceeding,
hearing, investigation, charge, complaint, claim, demand, or notice has been
filed or commenced against any of them alleging any failure so to comply.
 
(k)           Governmental Approvals.  Section 4.1(k) of the Disclosure Schedule
contains a complete and accurate list of each Governmental Approval that is held
by the Target or that otherwise relates to the Target.  Each Governmental
Approval listed or required to be listed in Section 4.1(k) of the Disclosure
Schedule is valid and in full force and effect.  Except as set forth in
Section 4.1(k) of the Disclosure Schedule, (a) to Sellers’ Knowledge, Target is
in full compliance with all of the terms and requirements of each Governmental
Approval identified or required to be identified in Section 4.1(k) of the
Disclosure Schedule; (b) no event has occurred or circumstance exists that may
(with or without notice or lapse of time) (i) constitute or result directly or
indirectly in a violation of or a failure to comply with any term or requirement
of any Governmental Approval, or (ii) result directly or indirectly in the
revocation, withdrawal, suspension, cancellation, or termination of, or any
modification to, any Governmental Approval listed or required to be listed in
Section 4.1(k) of the Disclosure Schedule; (c) Target has never received any
notice or other communication (whether written or oral) from any Governmental
Authority or any other Person regarding (i) any actual, alleged, possible, or
potential violation of, or failure to comply with, any term or requirement of
any Governmental Approval, or (ii) any actual, proposed, possible, or potential
revocation, withdrawal, suspension, cancellation, termination of, or
modification to, any Governmental Approval; and (d) all applications required to
have been filed for the renewal of the Governmental Approvals listed or required
to be listed in Section 4.1(k) of the Disclosure Schedule have been duly filed
on a timely basis with the appropriate Governmental Authorities, and all other
filings with respect to such Governmental Approvals have been duly made on a
timely basis with the appropriate Governmental Authorities.  The Governmental
Approvals listed in Section 4.1(k) of the Disclosure Schedule collectively
constitute all of the Governmental Approvals necessary to permit the Target
lawfully to conduct and operate its business in the manner currently conducted
and operated.
 
 
16

--------------------------------------------------------------------------------

 
 
(l)           Tax Matters.
 
(i)           To the Knowledge of Sellers Target has filed all Tax Returns that
it was required to file under applicable laws and regulations. All such Tax
Returns were correct and complete in all respects and were prepared in
substantial compliance with all applicable laws and regulations. All Taxes due
and owing by Target (whether or not shown on any Tax Return) have been paid.
Target is not currently the beneficiary of any extension of time within which to
file any Tax Return. No claim has ever been made by an authority in a
jurisdiction where Target does not file Tax Returns that Target is or may be
subject to taxation by that jurisdiction. There are no Liens for Taxes (other
than Taxes not yet due and payable) upon any of the assets of Target.
 
(ii)           Target has withheld and paid all Taxes required to have been
withheld and paid in connection with any amounts paid or owing to any employee,
independent contractor, creditor, member, or other third party.
 
(iii)           No Seller or manager or officer (or employee responsible for Tax
matters) of Target expects any authority to assess any additional Taxes for any
period for which Tax Returns have been filed. No foreign, federal, state, or
local tax audits or administrative or judicial Tax proceedings are pending or
being conducted with respect to Target. Target has not received from any
foreign, federal, state, or local taxing authority (including jurisdictions
where Target has not filed Tax Returns) any (i) notice indicating an intent to
open an audit or other review, (ii) request for information related to Tax
matters, or (iii) notice of deficiency or proposed adjustment for any amount of
Tax proposed, asserted, or assessed by any taxing authority against Target.
Section 4.1(l)(iii) of the Disclosure Schedule lists all federal, state, local,
and foreign income Tax Returns filed with respect to Target for taxable periods
ended on or after December 31, 2008, indicates those Tax Returns that have been
audited, and indicates those Tax Returns that currently are the subject of
audit. Sellers have delivered to Buyer correct and complete copies of all
federal income Tax Returns, examination reports, and statements of deficiencies
assessed against or agreed to by Target filed or received since December 31,
2008.
 
(iv)           Target has not waived any statute of limitations in respect of
Taxes or agreed to any extension of time with respect to a Tax assessment or
deficiency.
 
 
17

--------------------------------------------------------------------------------

 
 
(v)           Target is not a party to any agreement, contract, arrangement or
plan that has resulted or could result, separately or in the aggregate, in the
payment of (i) any "excess parachute payment" within the meaning of Code § 280G
(or any corresponding provision of state, local or foreign Tax law) and (ii) any
amount that will not be fully deductible as a result of Code § 162(m) (or any
corresponding provision of state, local or foreign Tax law). Target has not been
a United States real property holding corporation within the meaning of Code §
897(c)(2) during the applicable period specified in Code § 897(c)(1)(A)(ii). To
the Knowledge of Sellers, Target has disclosed on its federal income Tax Returns
all positions taken therein that could give rise to a substantial understatement
of federal income Tax within the meaning of Code § 6662. Target is not a party
to or bound by any Tax allocation or sharing agreement. Target (A) has not been
a member of an Affiliated Group filing a consolidated federal income Tax Return
(other than a group the common parent of which was Target) or (B) does not have
any Liability for the Taxes of any Person (other than Target) under Reg. §
1.1502-6 (or any similar provision of state, local, or foreign law), as a
transferee or successor, by contract, or otherwise.
 
(vi)           Section 4.1(l)(vi) of the Disclosure Schedule sets forth the
following information with respect to Target as of the most recent practicable
date: (A) the basis of Target in its assets; (B) the amount of any net operating
loss, net capital loss, unused investment or other credit, unused foreign tax,
or excess charitable contribution allocable to Target; and (C) the amount of any
deferred gain or loss allocable to Target arising out of any intercompany
transaction.
 
(vii)           The unpaid Taxes of Target (A) did not, as of the Most Recent
Fiscal Month End, exceed the reserve for Tax Liability (rather than any reserve
for deferred Taxes established to reflect timing differences between book and
Tax income) set forth on the face of the Most Recent Balance Sheet (rather than
in any notes thereto) and (B) do not exceed that reserve as adjusted for the
passage of time through the Closing Date in accordance with the past custom and
practice of Target in filing its Tax Returns. Since the date of the Most Recent
Balance Sheet, Target has not incurred any liability for Taxes arising from
extraordinary gains or losses, as that term is used in GAAP, outside the
Ordinary Course of Business consistent with past custom and practice.
 
(viii)           Target will not be required to include any item of income in,
or exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of any:
 
(A)           change in method of accounting for a taxable period ending on or
prior to the Closing Date;
 
(B)           "closing agreement" as described in Code § 7121 (or any
corresponding or similar provision of state, local or foreign income Tax law)
executed on or prior to the Closing Date;
 
(C)           intercompany transaction or excess loss account described in
Treasury Regulations under Code §1502 (or any corresponding or similar provision
of state, local or foreign income Tax law);
 
(D)           installment sale or open transaction disposition made on or prior
to the Closing Date; or
 
(E)           prepaid amount received on or prior to the Closing Date.
 
 
18

--------------------------------------------------------------------------------

 
 
(ix)           Target has not distributed stock of another Person, or has had
its equity distributed by another Person, in a transaction that was purported or
intended to be governed in whole or in part by Code § 355 or Code § 361.
 
(x)           Target has elected to be taxed as a partnership pursuant to all
applicable federal, state and local law, at all times since at least August 26,
2002.
 
(m)           Real Property.
 
(i)           Other than as set forth in Section 4.1(m)(i) of the Disclosure
Schedule, Target does not have any Owned Real Property.
 
(ii)           Section 4.1(m)(ii) of the Disclosure Schedule sets forth the
address of each parcel of Leased Real Property, and a true and complete list of
all Leases for each such Leased Real Property (including the date and name of
the parties to such Lease document). Target has delivered to Buyer a true and
complete copy of each such Lease document, and in the case of any oral Lease, a
written summary of the material terms of such Lease. Except as set forth in
Section 4.1(m)(ii) of the Disclosure Schedule, with respect to each of the
Leases:
 
(A)           to the Knowledge of Sellers, such Lease is legal, valid, binding,
enforceable and in full force and effect;
 
(B)           the transactions contemplated by this Agreement do not require the
consent of any other party to such Lease (except for those Leases for which
Lease Consents (as hereinafter defined) are obtained), will not result in a
breach of or default under such Lease, and will not otherwise cause such Lease
to cease to be legal, valid, binding, enforceable and in full force and effect
on identical terms following the Closing;
 
(C)           Target's possession and quiet enjoyment of the Leased Real
Property under such Lease has not been disturbed and there are no disputes with
respect to such Lease;
 
(D)           to the Knowledge of Sellers, neither Target, nor any other party
to the Lease is in breach of or default under such Lease, and no event has
occurred or circumstance exists that, with the delivery of notice, the passage
of time or both, would constitute such a breach or default, or permit the
termination, modification or acceleration of rent under such Lease;
 
(E)           no security deposit or portion thereof deposited with respect to
such Lease has been applied in respect of a breach of or default under such
Lease that has not been redeposited in full;
 
(F)           Target does not owe, nor will it owe in the future, any brokerage
commissions or finder's fees with respect to such Lease;
 
(G)           the other party to such Lease is not an Affiliate of, and
otherwise does not have any economic interest in, Target;
 
(H)           Target has not subleased, licensed or otherwise granted any Person
the right to use or occupy the Leased Real Property or any portion thereof;
 
 
19

--------------------------------------------------------------------------------

 
 
(I)           Target has not collaterally assigned or granted any other Lien in
such Lease or any interest therein; and
 
(J)           there are no Liens on the estate or interest created by such
Lease.
 
(iii)           The Owned Real Property identified in Section 4.1(m)(i) of the
Disclosure Schedule and the Leased Real Property identified in Section
4.1(m)(ii) of the Disclosure Schedule (collectively, the "Real Property"),
comprise all of the real property used or intended to be used in, or otherwise
related to, Target's business; and Target is not a party to any agreement or
option to purchase any real property or interest therein.
 
(n)           Intellectual Property.
 
(i)           Target owns and possesses or has the right to use pursuant to a
valid and enforceable written license, sublicense, agreement, or permission all
Intellectual Property necessary for the operation of the business of Target as
presently conducted and as presently proposed to be conducted. Each item of
Intellectual Property owned or used by Target immediately prior to the Closing
will be owned or available for use by Target on identical terms and conditions
immediately subsequent to the Closing. Target has taken all necessary action to
maintain and protect each item of Intellectual Property that it owns or
uses.  Section 4.1(n)(i) of the Disclosure Schedule identifies each item of
Intellectual Property owned or licensed by Target which is not otherwise
specifically required to be identified by this Section 4.1(n).
 
(ii)           Target has not interfered with, infringed upon, misappropriated,
or otherwise come into conflict with any Intellectual Property rights of third
parties, and none of Sellers and the managers and officers (and employees with
responsibility for Intellectual Property matters) of Target has ever received
any charge, complaint, claim, demand, or notice alleging any such interference,
infringement, misappropriation, or violation (including any claim that Target
must license or refrain from using any Intellectual Property rights of any third
party). To the Knowledge of any of Sellers and the managers and officers (and
employees with responsibility for Intellectual Property matters) of Target, no
third party has interfered with, infringed upon, misappropriated, or otherwise
come into conflict with any Intellectual Property rights of Target.
 
(iii)           Section 4.1(n)(iii) of the Disclosure Schedule identifies each
patent or registration that has been issued to Target with respect to any of its
Intellectual Property, identifies each pending patent application or application
for registration that Target has made with respect to any of its Intellectual
Property, and identifies each license, sublicense, agreement, or other
permission that Target has granted to any third party with respect to any of its
Intellectual Property (together with any exceptions). Sellers have delivered to
Buyer correct and complete original copies of all such patents, registrations,
applications, licenses, sublicenses, agreements, and permissions (as amended to
date) and have made available to Buyer correct and complete copies of all other
written documentation evidencing ownership and prosecution (if applicable) of
each such item. Section 4.1(n)(iii) of the Disclosure Schedule also identifies
each unregistered trademark, service mark, trade name, corporate name or
Internet domain name, computer software item (other than commercially available
off-the-shelf software purchased or licensed for less than a total cost of
$1,000 in the aggregate) and each material unregistered copyright used by Target
in connection with any of its businesses. With respect to each item of
Intellectual Property required to be identified in Section 4.1(n)(iii) of the
Disclosure Schedule:
 
 
20

--------------------------------------------------------------------------------

 
 
(A)           Target owns and possesses all right, title, and interest in and to
the item, free and clear of any Lien, license, or other restriction or
limitation regarding use or disclosure;
 
(B)           the item is not subject to any outstanding injunction, judgment,
order, decree, ruling, or charge;
 
(C)           no action, suit, proceeding, hearing, investigation, charge,
complaint, claim, or demand is pending or is threatened that challenges the
legality, validity, enforceability, use, or ownership of the item, and there are
no grounds for the same;
 
(D)           Target has never agreed to indemnify any Person for or against any
interference, infringement, misappropriation, or other conflict with respect to
the item; and
 
(E)           no loss or expiration of the item is threatened, pending, or
reasonably foreseeable, except for patents expiring at the end of their
statutory terms (and not as a result of any act or omission by Sellers or
Target, including without limitation, a failure by Sellers or Target to pay any
required maintenance fees).
 
(iv)           Section 4.1(n)(iv) of the Disclosure Schedule identifies each
item of Intellectual Property that any third party owns and that Target uses
pursuant to license, sublicense, agreement, or permission. Sellers have
delivered to Buyer correct and complete copies of all such licenses,
sublicenses, agreements, and permissions (each as amended to date). With respect
to each item of Intellectual Property required to be identified in Section
4.1(n)(iv) of the Disclosure Schedule:
 
(A)           the license, sublicense, agreement, or permission covering the
item is legal, valid, binding, enforceable, and in full force and effect;
 
(B)           the license, sublicense, agreement, or permission will continue to
be legal, valid, binding, enforceable, and in full force and effect on identical
terms following consummation of the transactions contemplated hereby;
 
(C)           to the Knowledge of Sellers, no party to the license, sublicense,
agreement, or permission is in breach or default, and no event has occurred that
with notice or lapse of time would constitute a breach or default or permit
termination, modification, or acceleration thereunder;
 
(D)           to the Knowledge of Sellers, no party to the license, sublicense,
agreement, or permission has repudiated any provision thereof;
 
(E)           with respect to each sublicense, the representations and
warranties set forth in subsections (A) through (D) above are true and correct
with respect to the underlying license;
 
(F)           to the Knowledge of Sellers, the underlying item of Intellectual
Property is not subject to any outstanding injunction, judgment, order, decree,
ruling, or charge;
 
(G)           to the Knowledge of Sellers, no action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand is pending or is threatened
that challenges the legality, validity, or enforceability of the underlying item
of Intellectual Property, and there are no grounds for the same;
 
 
21

--------------------------------------------------------------------------------

 
 
(H)           Target has not granted any sublicense or similar right with
respect to the license, sublicense, agreement, or permission; and
 
(I)           to the Knowledge of Sellers, the underlying item of Intellectual
Property does not constitute open source, public source, or freeware
Intellectual Property, or any modification or derivative work thereof, including
any version of any software licensed pursuant to any GNU general public license
or limited general public license, or other software that is licensed pursuant
to a license that purports to require the distribution of, or access to, Source
Code or purports to restrict a party's ability to charge for distribution or use
of software, and was not used in, incorporated into, integrated or bundled with,
any Intellectual Property that is, or was, incorporated in, or used in the
development or compilation of, any Intellectual Property of Target.
 
(v)           To the Knowledge of any of Sellers and the managers and officers
(and employees with responsibility for Intellectual Property matters) of Target:
(A) Target has not in the past nor will interfere with, infringe upon,
misappropriate, or otherwise come into conflict with, any Intellectual Property
rights of third parties as a result of the continued operation of its business
as presently conducted and as presently proposed to be conducted; (B) there are
no facts that indicate a likelihood of any of the foregoing; and (C) no notices
regarding any of the foregoing (including, without limitation, any demands or
offers to license any Intellectual Property from any third party) have been
received.
 
(vi)           None of Sellers and the managers and officers (and employees with
responsibility for Intellectual Property matters) of Target has any Knowledge of
any new products, inventions, procedures, or methods of manufacturing or
processing that any competitors or other third parties have developed that
reasonably could be expected to supersede or make obsolete any product or
process of Target or to limit the business of Target as presently conducted or
as presently proposed to be conducted.
 
(vii)           Sellers have taken all necessary and desirable actions to
maintain and protect all of the Intellectual Property of Target and will
continue to maintain and protect all of the Intellectual Property of Target so
as not to adversely affect the validity or enforceability thereof. To the
Knowledge of any of Sellers, the owners of any of the Intellectual Property
licensed to Target have taken all necessary and desirable actions to maintain
and protect the Intellectual Property covered by such license.
 
(viii)           To the Knowledge of Sellers, Sellers have complied with and are
presently in compliance with all foreign, federal, state, local, governmental
(including, but not limited to, the Federal Trade Commission and State Attorneys
General), administrative or regulatory laws, regulations, guidelines and rules
applicable to any Intellectual Property and Sellers shall take all steps
necessary to ensure such compliance until Closing.
 
(o)           Tangible Assets. Target owns or leases all buildings, machinery,
equipment, and other tangible assets necessary for the conduct of its business
as presently conducted and as presently proposed to be conducted. To the
Knowledge of any of Sellers, each such tangible asset is free from defects
(patent and latent), has been maintained in accordance with normal industry
practice, is in good operating condition and repair (subject to normal wear and
tear), and is suitable for the purposes for which it presently is used and
presently is proposed to be used. The Target has good and marketable title to
all such tangible assets free and clear of all Liens other than Inchoate Liens.
 
 
22

--------------------------------------------------------------------------------

 
 
(p)           Contracts. Section 4.1(p) of the Disclosure Schedule lists the
following contracts and other agreements to which Target is a party:
 
(i)           any agreement (or group of related agreements) for the lease of
personal property to or from any Person providing for lease payments in excess
of $10,000 per annum;
 
(ii)           any agreement (or group of related agreements) for the purchase
or sale of raw materials, commodities, supplies, products, or other personal
property, or for the furnishing or receipt of services, the performance of which
will extend over a period of more than 1 year, result in a material loss to
Target, or involve consideration in excess of $10,000;
 
(iii)           any agreement concerning a partnership or joint venture;
 
(iv)           any agreement (or group of related agreements) under which it has
created, incurred, assumed, or guaranteed any indebtedness for borrowed money,
or any capitalized lease obligation, in excess of $10,000 or under which it has
imposed a Lien on any of its assets, tangible or intangible;
 
(v)           any agreement concerning confidentiality or non-competition;
 
(vi)           any agreement with any of Sellers and their Affiliates (other
than Target);
 
(vii)          any profit sharing, stock or unit option, stock or unit purchase,
stock or unit appreciation, deferred compensation, severance, or other material
plan or arrangement for the benefit of its current or former managers, officers,
and employees;
 
(viii)          any collective bargaining agreement;
 
(ix)            any agreement for the employment of any individual on a
full-time, part-time, consulting, or other basis providing annual compensation
in excess of $40,000 or providing severance benefits;
 
(x)             any agreement under which it has advanced or loaned any amount
to any of its managers, officers, and employees outside the Ordinary Course of
Business;
 
(xi)            any agreement under which the consequences of a default or
termination could have a Material Adverse Effect;
 
(xii)           any agreement under which it has granted any Person any
registration rights (including, without limitation, demand and piggyback
registration rights);
 
(xiii)           any settlement, conciliation or similar agreement, the
performance of which will involve payment after the Most Recent Fiscal Month End
of consideration in excess of $2,500 or imposition of monitoring or reporting
obligations to any Governmental Entity outside the ordinary course of business;
 
(xiv)           any agreement under which Target has advanced or loaned any
other Person amounts in the aggregate exceeding $1,000; or
 
 
23

--------------------------------------------------------------------------------

 
 
(xv)           any other agreement (or group of related agreements) the
performance of which involves consideration in excess of $10,000.
 
Sellers have delivered to Buyer a correct and complete copy of each written
agreement (as amended to date) listed in Section 4.1(p) of the Disclosure
Schedule and a written summary setting forth the terms and conditions of each
oral agreement referred to in Section 4.1(p) of the Disclosure Schedule. With
respect to each such agreement, to the Knowledge of Sellers: (A) the agreement
is legal, valid, binding, enforceable, and in full force and effect; (B) the
agreement will continue to be legal, valid, binding, enforceable, and in full
force and effect on identical terms following the consummation of the
transactions contemplated hereby; (C) no party is in breach or default, and no
event has occurred that with notice or lapse of time would constitute a breach
or default, or permit termination, modification, or acceleration, under the
agreement; and (D) no party has repudiated any provision of the agreement.
 
(q)           Notes and Accounts Receivable. All notes and accounts receivable
of Target are reflected properly on their books and records, are valid
receivables subject to no setoffs or counterclaims, are current and collectible,
and will be collected in accordance with their terms at their recorded amounts,
subject only to the reserve for bad debts set forth on the face of the Most
Recent Balance Sheet (rather than in any notes thereto) as adjusted for the
passage of time through the Closing Date in accordance with the past custom and
practice of Target.
 
(r)           Powers of Attorney. There are no outstanding powers of attorney
executed on behalf of Target.
 
(s)           Insurance. Section 4.1(s) of the Disclosure Schedule sets forth
the following information with respect to each insurance policy (including
policies providing property, casualty, liability, and workers' compensation
coverage and bond and surety arrangements) to which Target has been a party, a
named insured, or otherwise the beneficiary of coverage at any time within the
past 10 years:
 
(i)           the name, address, and telephone number of the agent;
 
(ii)           the name of the insurer, the name of the policyholder, and the
name of each covered insured;
 
(iii)           the policy number and the period of coverage;
 
(iv)           the scope (including an indication of whether the coverage was on
a claims made, occurrence, or other basis) and amount (including a description
of how deductibles and ceilings are calculated and operate) of coverage; and
 
(v)           a description of any retroactive premium adjustments or other
loss-sharing arrangements.
 
With respect to each such insurance policy, to the Knowledge of Sellers: (A) the
policy is legal, valid, binding, enforceable, and in full force and effect; (B)
the policy will continue to be legal, valid, binding, enforceable, and in full
force and effect on identical terms following the consummation of the
transactions contemplated hereby; (C) neither Target, nor any other party to the
policy is in breach or default (including with respect to the payment of
premiums or the giving of notices), and no event has occurred that, with notice
or the lapse of time, would constitute such a breach or default, or permit
termination, modification, or acceleration, under the policy; and (D) no party
to the policy has repudiated any provision thereof. Target has been covered
since the date of its organization by insurance in scope and amount customary
and reasonable for the businesses in which they have engaged during the
aforementioned period. Section 4.1(s) of the Disclosure Schedule describes any
self-insurance arrangements affecting Target.
 
 
24

--------------------------------------------------------------------------------

 
 
(t)           Litigation. Section 4.1(t) of the Disclosure Schedule sets forth
each instance in which Target (i) is subject to any outstanding injunction,
judgment, order, decree, ruling, or charge or (ii) is a party or, to the
Knowledge of any of Sellers and the managers and officers (and employees with
responsibility for litigation matters) of Target, is threatened to be made a
party to any action, suit, proceeding, hearing, or investigation of, in, or
before (or that could come before) any court or quasi-judicial or administrative
agency of any federal, state, local, or foreign jurisdiction or before (or that
could come before) any arbitrator. To the Knowledge of Sellers, none of the
actions, suits, proceedings, hearings, and investigations set forth in Section
4.1(t) of the Disclosure Schedule could result in any Material Adverse Change.
None of Sellers and the managers and officers (and employees with responsibility
for litigation matters) of Target has any reason to believe that any such
action, suit, proceeding, hearing, or investigation may be brought or threatened
against Target or that there is any Basis for the foregoing.
 
(u)           Product Warranty. To the Knowledge of Sellers, each product
manufactured, sold, leased, or delivered by Target has been in conformity with
all applicable contractual commitments and all express and implied warranties,
and Target does not have any Liability (and there is no Basis for any present or
future action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand against any of them giving rise to any Liability) for
replacement or repair thereof or other damages in connection therewith, subject
only to the reserve for product warranty claims set forth on the face of the
Most Recent Balance Sheet (rather than in any notes thereto) as adjusted for the
passage of time through the Closing Date in accordance with the past custom and
practice of Target. Section 4.1(u) of the Disclosure Schedule includes copies of
the standard terms and conditions of sale or lease for Target (containing
applicable guaranty, warranty, and indemnity provisions). No product
manufactured, sold, leased, or delivered by Target is subject to any guaranty,
warranty, or other indemnity beyond the applicable standard terms and conditions
of sale or lease set forth in Section 4.1(u) of the Disclosure Schedule.
 
(v)           Product Liability. To the Knowledge of Sellers, Target does not
have any Liability (and there is no Basis for any present or future action,
suit, proceeding, hearing, investigation, charge, complaint, claim, or demand
against it giving rise to any Liability) arising out of any injury to
individuals or property as a result of the ownership, possession, or use of any
product manufactured, sold, leased, or delivered by Target.
 
(w)           Employees.
 
(i)           With respect to the business of Target:
 
(A)           there is no collective bargaining agreement or relationship with
any labor organization;
 
(B)           to the Knowledge of any of Sellers or Target, no executive or
manager of Target (1) has any present intention to terminate his or her
employment, or (2) is a party to any confidentiality, non-competition,
proprietary rights or other such agreement between such employee and any Person
besides such entity that would be material to the performance of such employee's
employment duties, or the ability of such entity or Buyer to conduct the
business of such entity;
 
 
25

--------------------------------------------------------------------------------

 
 
(C)           no labor organization or group of employees has filed any
representation petition or made any written or oral demand for recognition;
 
(D)           to the Knowledge of any of Sellers or Target, no union organizing
or decertification efforts are underway or threatened and no other question
concerning representation exists;
 
(E)           no labor strike, work stoppage, slowdown, or other material labor
dispute has occurred, and none is underway or, to the Knowledge of Target,
threatened;
 
(F)           there is no workmans compensation liability, experience or matter
outside the ordinary course of business;
 
(G)           there is no employment-related charge, complaint, grievance,
investigation, inquiry or obligation of any kind, pending or to the Knowledge of
Sellers threatened in any forum, relating to an alleged violation or breach by
Target (or its officers or managers) of any law, regulation or contract;
 
(H)           to the Knowledge of Sellers no employee or agent of Target has
committed any act or omission giving rise to material liability for any
violation or breach identified in subsection (G) above; and
 
(I)           no employee or agent of Target is located in a state other than
Illinois, Wisconsin or Florida.
 
(ii)           Except as set forth in Section 4.1(w) of the Disclosure Schedule,
(A) there are no employment contracts or severance agreements with any employees
of Target, and (B) there are no written personnel policies, rules, or procedures
applicable to employees of Target. True and complete copies of all such
documents have been provided to Buyer prior to the date of this Agreement.
 
(iii)           With respect to this transaction, any notice required under any
law or collective bargaining agreement has been given, and all bargaining
obligations with any employee representative have been, or prior to the Closing
Date will be, satisfied.
 
(x)           Employee Benefits.
 
(i)           Section 4.1(x)(i) of the Disclosure Schedule lists each Employee
Benefit Plan that Target maintains, to which Target contributes or to the
Knowledge of Sellers has any obligation to contribute, or with respect to which
Target has any Liability.
 
(A)           Each such Employee Benefit Plan (and each related trust, insurance
contract, or fund) has been maintained, funded and administered in accordance
with the terms of such Employee Benefit Plan and the terms of any applicable
collective bargaining agreement and complies in form and in operation in all
respects with the applicable requirements of ERISA, the Code, and other
applicable laws.
 
 
26

--------------------------------------------------------------------------------

 
 
(B)           All required reports and descriptions (including Form 5500 annual
reports, summary annual reports, and summary plan descriptions) have been timely
filed and/or distributed in accordance with the applicable requirements of ERISA
and the Code with respect to each such Employee Benefit Plan. The requirements
of COBRA have been met with respect to each such Employee Benefit Plan that is
an Employee Welfare Benefit Plan subject to COBRA.
 
(C)           All contributions (including all employer contributions and
employee salary reduction contributions) that are due have been made within the
time periods prescribed by ERISA and the Code to each such Employee Benefit Plan
that is an Employee Pension Benefit Plan and all contributions for any period
ending on or before the Closing Date that are not yet due have been made to each
such Employee Pension Benefit Plan or accrued in accordance with the past custom
and practice of Target. All premiums or other payments for all periods ending on
or before the Closing Date have been paid with respect to each such Employee
Benefit Plan that is an Employee Welfare Benefit Plan.
 
(D)           Each such Employee Benefit Plan that is intended to meet the
requirements of a "qualified plan" under Code § 401(a) has received a
determination from the Internal Revenue Service that such Employee Benefit Plan
is so qualified, and to the Knowledge of Sellers nothing has occurred since the
date of such determination that could adversely affect the qualified status of
any such Employee Benefit Plan. All such Employee Benefit Plans have been timely
amended for the requirements of the Tax legislation commonly known as "GUST" and
"EGTRRA" and have been or will be submitted to the Internal Revenue Service for
a favorable determination letter on the GUST and EGTRRA requirements within the
applicable remedial amendment period.
 
(E)           Sellers have delivered to Buyer correct and complete copies of the
plan documents and summary plan descriptions, the most recent determination
letter received from the Internal Revenue Service, the most recent annual report
(Form 5500, with all applicable attachments), and all related trust agreements,
insurance contracts, and other funding arrangements that implement each such
Employee Benefit Plan.
 
(ii)           With respect to each Employee Benefit Plan that Target maintains,
to which it contributes or to the Knowledge of Sellers has any obligation to
contribute, or with respect to which it has any Liability, no such Employee
Benefit Plan that is an Employee Pension Benefit Plan has been completely or
partially terminated or been the subject of a Reportable Event.
 
(iii)           Target does not maintain, contribute to or have an obligation to
contribute to, or have any Liability with respect to, any Employee Welfare
Benefit Plan providing health or life insurance or other welfare-type benefits
for current or future retired or terminated managers, officers or employees (or
any spouse or other dependent thereof) of Target or of any other Person other
than in accordance with COBRA.
 
(iv)           Section 4.1(x)(iv) of the Disclosure Schedule lists each
agreement, contract, plan, or other arrangement—whether or not written and
whether or not an Employee Benefit Plan (collectively a "Plan")—to which Target
is a party that is a "nonqualified deferred compensation plan" subject to Code §
409A. Each such Plan complies with the requirements of Code § 409A(a)(2), (3),
and (4) and any Internal Revenue Service guidance issued thereunder.
 
(y)           Guaranties. Target is not a guarantor or otherwise liable for any
Liability (including indebtedness) of any other Person.
 
 
27

--------------------------------------------------------------------------------

 
 
(z)           Environmental, Health, and Safety Matters.
 
(i)            Each of Target and its predecessors and Affiliates have at all
times complied and are in compliance with all Environmental, Health, and Safety
Requirements.
 
(ii)           Without limiting the generality of the foregoing, each of Target
and its Affiliates have obtained and at all times complied with, and are in
compliance with, all permits, licenses and other authorizations that are
required pursuant to Environmental, Health, and Safety Requirements for the
occupation of their facilities and the operation of their business; and a list
of all such permits, licenses and other authorizations is set forth on Section
4.1(z) of the Disclosure Schedule.
 
(iii)           Neither Target, nor its predecessors or Affiliates has received
any written or oral notice, report or other information regarding any actual or
alleged violation of Environmental, Health, and Safety Requirements, or any
Liabilities, including any investigatory, remedial or corrective obligations,
relating to any of them or their facilities arising under Environmental, Health,
and Safety Requirements.
 
(iv)           To the Knowledge of Sellers, none of the following exists at any
property or facility owned or operated by Target: (1) underground storage tanks,
(2) asbestos-containing material in any form or condition, (3) materials or
equipment containing polychlorinated biphenyls, (4) groundwater monitoring
wells, drinking water wells, or production water wells, or (5) landfills,
surface impoundments, or disposal areas.
 
(v)           Neither Target, nor its predecessors or Affiliates has treated,
stored, disposed of, arranged for or permitted the disposal of, transported,
handled, manufactured, distributed, exposed any person to, or released any
substance, including without limitation any hazardous substance, or owned or
operated any property or facility (and no such property or facility is
contaminated by any such substance) so as to give rise to any current or future
Liabilities, including any Liability for fines, penalties, response costs,
corrective action costs, personal injury, property damage, natural resources
damages or attorneys' fees, pursuant to the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended ("CERCLA"), the
Solid Waste Disposal Act, as amended ("SWDA") or any other Environmental,
Health, and Safety Requirements.
 
(vi)           Neither this Agreement nor the consummation of the transactions
that are the subject of this Agreement will result in any obligations for site
investigation or cleanup, or notification to or consent of government agencies
or third parties, pursuant to any of the so-called "transaction-triggered" or
"responsible property transfer" Environmental, Health, and Safety Requirements.
 
(vii)           Neither Target, nor its predecessors or Affiliates have
designed, manufactured, sold, marketed, installed, or distributed products or
other items containing asbestos, and none of such entities is or will become
subject to any Liabilities with respect to the presence of asbestos in any
product or item or in or upon any property, premises, or facility.
 
(viii)           Target has not assumed, undertaken, provided an indemnity with
respect to, or otherwise become subject to, any Liability, including without
limitation any obligation for corrective or remedial action, of any other Person
relating to Environmental, Health, and Safety Requirements.
 
 
28

--------------------------------------------------------------------------------

 
 
(ix)           No facts, events, or conditions relating to the past or present
facilities, properties, or operations of Target, or its predecessors or
Affiliates will prevent, hinder, or limit continued compliance with
Environmental, Health, and Safety Requirements, give rise to any investigatory,
remedial, or corrective obligations pursuant to Environmental, Health, and
Safety Requirements, or give rise to any other Liabilities pursuant to
Environmental, Health, and Safety Requirements, including without limitation any
relating to on-site or off-site releases or threatened releases of, or exposure
to, hazardous materials, substances or wastes, personal injury, property damage
or natural resources damage.
 
(x)           Sellers and Target have furnished to Buyer all environmental
audits, reports, and other material environmental documents relating to Target's
and its predecessors' or Affiliates' past or current properties, facilities, or
operations that are in their possession, custody, or under their reasonable
control.
 
(aa)           Certain Business Relationships with Target. None of Sellers,
their Affiliates, and Target's managers, officers, employees, and members has
been involved in any business arrangement or relationship with Target within the
past 12 months, and none of Sellers, their Affiliates, and Target's managers,
officers, employees, and members owns any asset, tangible or intangible, that is
used in the business of Target except as set forth in Section 4.1(aa) of the
Disclosure Schedule.
 
(bb)           Customers and Suppliers.
 
(i)           Section 4.1(bb) of the Disclosure Schedule lists the ten (10)
largest customers of Target (on a consolidated basis) for each of the three (3)
most recent fiscal years and sets forth opposite the name of each such customer
the percentage of consolidated net sales attributable to such customer. Section
4.1(bb) of the Disclosure Schedule also lists any additional current customers
that Target anticipates shall be among the ten (10) largest customers for the
current fiscal year.
 
(ii)           Since the date of the Most Recent Balance Sheet, no material
supplier of Target has indicated that it shall stop, or materially decrease the
rate of, supplying materials, products or services to Target, and no customer
listed on Section 4.1(bb) of the Disclosure Schedule has indicated that it shall
stop, or materially decrease the rate of, buying materials, products or services
from Target.
 
(cc)           Disclosure. The representations and warranties contained in this
Section 4.1 do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements and
information contained in this Section 4.1 not misleading.
 
ARTICLE V
PRE-CLOSING COVENANTS
 
The Parties agree as follows with respect to the period between the execution of
this Agreement and the Closing:
 
5.1           General. Each of the Parties will use his, her, or its best
efforts to take all actions and to do all things necessary, proper, or advisable
in order to consummate and make effective the transactions contemplated by this
Agreement (including satisfaction, but not waiver, of the Closing conditions set
forth in Article VII below).
 
 
29

--------------------------------------------------------------------------------

 
 
5.2           Notices and Consents. Sellers will cause Target to give any
notices to third parties, and will cause Target to use its best efforts to
obtain any third-party consents referred to in Section 4.1(c) above, the Lease
Consents, and the items set forth on Section 5.2 of the Disclosure Schedule.
Each of the Parties will (and Sellers will cause Target to) give any notices to,
make any filings with, and use its best efforts to obtain any authorizations,
consents, and approvals of governments and governmental agencies in connection
with the matters referred to in Section 3.1(b), Section 3.2(b), and Section
4.1(c) above.
 
5.3           Operation of Business. Sellers will not cause or permit Target to
engage in any practice, take any action, or enter into any transaction outside
the Ordinary Course of Business. Without limiting the generality of the
foregoing, Sellers will not cause or permit Target to (i) make any distribution
with respect to its units or redeem, purchase, or otherwise acquire any of its
units, or (ii) otherwise engage in any practice, take any action, or enter into
any transaction of the sort described in Section 4.1(h) above. Notwithstanding
the foregoing, Target shall not be prohibited from paying out bonuses and/or
dividends to Sellers, so long as such pay outs do not affect the ability of
Target to maintain the required minimum capital account at the time of Closing.
 
5.4           Preservation of Business. Sellers will cause Target to keep its
business and properties substantially intact, including its present operations,
physical facilities, working conditions, insurance policies, and relationships
with lessors, licensors, suppliers, customers, and employees.
 
5.5           Full Access. Each of Sellers will permit, and Sellers will cause
Target to permit, representatives of Buyer (including legal counsel and
accountants) to have full access at all reasonable times, and in a manner so as
not to interfere with the normal business operations of Target, to all premises,
properties, personnel, books, records (including Tax records), contracts, and
documents of or pertaining to Target.
 
5.6           Notice of Developments. Sellers will give prompt written notice to
Buyer of any material adverse development causing a breach of any of the
representations and warranties in Article IV above. Each Party will give prompt
written notice to the others of any material adverse development causing a
breach of any of his, her, or its own representations and warranties in Article
III above. No disclosure by any Party pursuant to this Section 5.6, however,
shall be deemed to amend or supplement Schedule 3.1, Schedule 3.2, or the
Disclosure Schedule or to prevent or cure any misrepresentation, breach of
warranty, or breach of covenant.
 
5.7           Exclusivity. None of Sellers will (and Sellers will not cause or
permit Target to) (i) solicit, initiate, or encourage the submission of any
proposal or offer from any Person relating to the acquisition of any units or
other voting securities, or any substantial portion of the assets, of Target
(including any acquisition structured as a merger, consolidation, or share
exchange) or (ii) participate in any discussions or negotiations regarding,
furnish any information with respect to, assist or participate in, or facilitate
in any other manner any effort or attempt by any Person to do or seek any of the
foregoing. None of Sellers will vote their Target Units in favor of any such
acquisition. Sellers will notify Buyer immediately if any Person makes any
proposal, offer, inquiry, or contact with respect to any of the foregoing.
 
5.8           Maintenance of Real Property. Sellers will cause Target to
maintain the Real Property, including all improvements thereto, in substantially
the same condition as existed on the date of this Agreement, ordinary wear and
tear excepted, and shall not demolish or remove any of the existing
improvements, or erect new improvements on the Real Property or any portion
thereof, without the prior written consent of Buyer.
 
 
30

--------------------------------------------------------------------------------

 
 
5.9             Leases. Sellers will not cause or permit any of Target's Leases
to be amended, modified, extended, renewed or terminated, nor shall Target enter
into any new lease, sublease, license or other agreement for the use or
occupancy of any Real Property, without the prior written consent of Buyer.
 
5.10           Tax Matters. Without the prior written consent of Buyer, Target
shall not make or change any election, change an annual accounting period, adopt
or change any accounting method, file any amended Tax Return, enter into any
closing agreement, settle any Tax claim or assessment relating to Target,
surrender any right to claim a refund of Taxes, consent to any extension or
waiver of the limitation period applicable to any Tax claim or assessment
relating to Target, or take any other similar action relating to the filing of
any Tax Return or the payment of any Tax, if such election, adoption, change,
amendment, agreement, settlement, surrender, consent or other action would have
the effect of increasing the Tax liability of Target for any period ending after
the Closing Date or decreasing any Tax attribute of Target existing on the
Closing Date.
 
5.11           Risk of Loss. Prior to the completion of the Closing, the risk of
loss of any of the Target’s assets will remain with the Sellers and the Target,
and the Buyer will have the option of terminating this Agreement without further
obligation or to negotiate a reduction in the Purchase Price in the event of any
material reduction in the value of the Target resulting from or caused by any
loss, destruction, or damage to any of the Target’s assets prior to the Closing.
 
5.12           Registration; Registered Agents.  Prior to Closing, Sellers shall
cause Target to become registered to do business in Illinois, Wisconsin and
Florida.  Further, Sellers shall cause Target to change its registered agents in
each state it is registered to do business to a commercial registered agent
service.
 
5.13           Target Employee Matters.
 
 
a.
After Closing, each of the current executive level employees of the Target,
including each of the Sellers, shall continue to be employed on terms
substantially similar to those under which such employees are currently engaged
with Target.  Target employees that continue their employment with Target
immediately after the Closing Date are referred to herein as the “Retained
Employees.” Any current Target employees who are not to be retained immediately
after the Closing Date are referred to as the “Terminated Employees.”

 
 
b.
Each executive level Retained Employee shall enter into an employment agreement
with Target in substantially the form attached hereto as Exhibit D (“Retained
Employee Employment Agreements”), effective as of Closing, for a term of five
(5) years (subject to the terms and conditions thereof).

 
 
c.
Certain Retained Employees shall be granted Options to Purchase Buyer Stock in
such amounts as designated by Sellers, in accordance with Section 2.2 above.

 
ARTICLE VI
POST-CLOSING COVENANTS
 
The Parties agree as follows with respect to the period following the Closing:
 
6.1           General. In case at any time after the Closing any further actions
are necessary to carry out the purposes of this Agreement, each of the Parties
will take such further actions (including the execution and delivery of such
further instruments and documents) as any other Party may reasonably request,
all at the sole cost and expense of the requesting Party (unless the requesting
Party is entitled to indemnification therefor under Article VIII below). Sellers
acknowledge and agree that from and after the Closing Buyer will be entitled to
possession of all documents, books, records (including Tax records), agreements,
and financial data of any sort relating to Target.
 
 
31

--------------------------------------------------------------------------------

 
 
6.2           Litigation Support. In the event and for so long as any Party
actively is contesting or defending against any action, suit, proceeding,
hearing, investigation, charge, complaint, claim, or demand in connection with
(i) any transaction contemplated under this Agreement or (ii) any fact,
situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction on or prior
to the Closing Date involving Target, each of the other Parties will cooperate
with him, her, or it and his, her, or its counsel in the contest or defense,
make available his, her, or its personnel, and provide such testimony and access
to his, her, or its books and records as shall be necessary in connection with
the contest or defense, all at the sole cost and expense of the contesting or
defending Party (unless the contesting or defending Party is entitled to
indemnification therefor under Article VIII below).
 
6.3           Transition. None of Sellers will take any action that is designed
or intended to have the effect of discouraging any lessor, licensor, customer,
supplier, or other business associate of Target from maintaining the same
business relationships with Target after the Closing as it maintained with
Target prior to the Closing. Each of Sellers will refer all customer inquiries
relating to the business of Target to Buyer from and after the Closing.
 
6.4           Confidentiality.  Each Seller will treat and hold as such all of
the Confidential Information, refrain from using any of the Confidential
Information except in connection with this Agreement and for the benefit of
Target so long as such Seller is employed by Target, and following termination
of employment each Seller will deliver promptly to Buyer or destroy, at the
request and option of Buyer, all tangible embodiments (and all copies) of the
Confidential Information that are in his possession. In the event that any
Seller is requested or required pursuant to written or oral question or request
for information or documents in any legal proceeding, interrogatory, subpoena,
civil investigative demand, or similar process to disclose any Confidential
Information, such Seller will notify Buyer promptly of the request or
requirement so that Buyer may seek an appropriate protective order or waive
compliance with the provisions of this Section 6.4. If, in the absence of a
protective order or the receipt of a waiver hereunder, any of Sellers is, on the
advice of counsel, compelled to disclose any Confidential Information to any
tribunal or else stand liable for contempt, such Seller may disclose the
Confidential Information to the tribunal; provided, however, that the disclosing
Seller shall use his best efforts to obtain, at the reasonable request of Buyer,
an order or other assurance that confidential treatment will be accorded to such
portion of the Confidential Information required to be disclosed as Buyer shall
designate. The foregoing provisions shall not apply to any Confidential
Information that is generally available to the public immediately prior to the
time of disclosure unless such Confidential Information is so available due to
the actions of a Seller.
 
6.5           Further Assurances. At any time at the request of the Buyer, the
Sellers promptly will execute, acknowledge, and deliver or cause to be executed,
acknowledged, and delivered to the Buyer such instruments of transfer,
assignment, and conveyance, and other documents, in form and substance
satisfactory to the Buyer, as will be necessary to vest in, or assure, the Buyer
all Right, title, and interest in and to the Target Units, free and clear of all
Liens (including the release of all Liens of record), and will use their best
efforts to cause to be taken such other action as the Buyer at any time
reasonably may require to more effectively implement and carry into effect the
Transaction.
 
6.6           Trading Restrictions on Buyer Stock.  Sellers shall agree to
observe the terms and restrictions with respect to the ownership of the Buyer
Stock as contained in the Buyer Stockholder Agreement to Restrictions on
Transfer of Stock (“Buyer Stockholder Agreement”) which Sellers are required to
become subject to in connection with the acquisition of the Buyer Stock.  The
Buyer Stockholder Agreement shall be in a form and substance reasonably
agreeable among the Parties.
 
 
32

--------------------------------------------------------------------------------

 
 
6.7           Ongoing Management of Target.
 
 
a.
Post-Closing, George Shibayama (“Shibayama”) shall stay on as president of
Target. Target shall have a separate board of managers, initially consisting of
Shibayama, John Mitola, John Brand and Daniel Juhl.  The terms of Shibayama’s
employment will be as further set forth in his Retained Employee Employment
Agreement.  All other executives of Target shall be retained post-Closing
(subject to the terms of their applicable employment agreements with Buyer
and/or Target). At the option of Target, other current employees of Target may
be retained by Target post-Closing. However, the hiring of any new, full-time
employees of Target post-Closing shall be subject to review and approval by John
Mitola or John Brand.

 
 
b.
Target shall continue to be run in the same or similar manner as conducted prior
to Closing except as the Buyer’s Board of Directors or executive officers shall
specifically direct, including, without limitation, to provide general strategic
guidance; provided further that Target shall be subject to Buyer’s customary
corporate controls, including, without limitation, related to large cash
payments, and shall report to John Mitola, President of Buyer, with respect to
operational matters, and to John Brand, CFO of Buyer, with respect to financial
matters.

 
 
c.
At the discretion of Buyer, additional complimentary lines of business may be
added to the business of Target, and/or Target’s operations may be combined with
other similar businesses so as to maximize the efficiency of the overall
operation.

 
 
d.
Target shall continue to own all of its assets post-Closing, and shall pay for
existing leases and expenses out of the budgeted revenue and EBITDA of Target.

 
 
e.
Target shall operate under the name “Power Engineers Collaborative, L.L.C., a
wholly owned division of Juhl Wind, Inc.”

 
 
f.
Simple links shall be created on each of Target and Buyer’s websites to link to
each other.

 
 
g.
The parties shall work together to integrate all of the administrative systems
of Target into buyer, with the expectation that HR and payroll systems will be
integrated within a year of Closing. As relates to health insurance and
retirement plans, following integration Target employees shall be in a
substantially similar or better, but no worse, position than prior to such
integration. If during the first year following Closing Target is unable to
maintain the same health insurance coverage without requiring additional
contribution from employees, Target shall increase employee compensation
commensurate with such additional cost to employee.

 
ARTICLE VII
CONDITIONS TO OBLIGATION TO CLOSE
 
7.1           Conditions to Buyer's Obligation. Buyer's obligation to consummate
the transactions to be performed by it in connection with the Closing is subject
to satisfaction of the following conditions:
 
 
33

--------------------------------------------------------------------------------

 
 
(a)           the representations and warranties set forth in Section 3.1 and
Section 4.1 above shall be true and correct in all material respects at and as
of the Closing Date, except to the extent that such representations and
warranties are qualified by the term "material," or contain terms such as
"Material Adverse Effect" or "Material Adverse Change," in which case such
representations and warranties (as so written, including the term "material" or
"Material") shall be true and correct in all respects at and as of the Closing
Date;
 
(b)           Sellers shall have performed and complied with all of their
covenants hereunder in all material respects through the Closing, except to the
extent that such covenants are qualified by the term "material," or contain
terms such as "Material Adverse Effect" or "Material Adverse Change," in which
case Sellers shall have performed and complied with all of such covenants (as so
written, including the term "material" or "Material") in all respects through
the Closing;
 
(c)           Target shall have procured all of the third-party consents
specified in Section 5.2 above;
 
(d)           no action, suit, or proceeding shall be pending or threatened
before (or that could come before) any court or quasi-judicial or administrative
agency of any federal, state, local, or foreign jurisdiction or before (or that
could come before) any arbitrator wherein an unfavorable injunction, judgment,
order, decree, ruling, or charge would (A) prevent consummation of any of the
transactions contemplated by this Agreement, (B) cause any of the transactions
contemplated by this Agreement to be rescinded following consummation, (C)
adversely affect the right of Buyer to own the Target Units and to control
Target, or (D) adversely affect the right of Target to own its assets and to
operate its business (and no such injunction, judgment, order, decree, ruling,
or charge shall be in effect);
 
(e)           Sellers shall have delivered to Buyer a certificate to the effect
that each of the conditions specified above in Section 7.1(a)-(d) is satisfied
in all respects;
 
(f)           Sellers shall have delivered to Buyer all unit certificates
representing the Target Units duly endorsed in blank, or accompanied by unit
powers duly executed in blank, or otherwise in a form acceptable to Buyer for
transfer on the books of Target.
 
(g)           the Parties and Target, shall have received all authorizations,
consents, and approvals of governments and governmental agencies referred to in
Section 3.1(b), Section 3.2(b) , and Section 4.1(c) above;
 
(h)           Buyer shall have received from counsel to Sellers an opinion in
form and substance as set forth in Exhibit E attached hereto, addressed to Buyer
and on which Buyer's lenders shall be entitled to rely, and dated as of the
Closing Date;
 
(i)           Buyer shall have obtained on terms and conditions reasonably
satisfactory to it all of the financing it needs in order to consummate the
transactions contemplated hereby;
 
(j)           all actions to be taken by Sellers in connection with consummation
of the transactions contemplated hereby and all certificates, opinions,
instruments, and other documents required to effect the transactions
contemplated hereby shall be reasonably satisfactory in form and substance to
Buyer;
 
(k)           Target shall have obtained and delivered to Buyer a written
consent for the assignment of each of the Leases, and, if requested by Buyer or
its lender, a waiver of landlord liens, collateral assignment of lease or
leasehold mortgage from the landlord or other party whose consent thereto is
required under such Lease (the "Lease Consents"), in form and substance
satisfactory to Buyer and Buyer's lender;
 
 
34

--------------------------------------------------------------------------------

 
 
(l)           no damage or destruction or other change has occurred with respect
to any of the Real Property or any portion thereof that, individually or in the
aggregate, would materially impair the use or occupancy of the Real Property or
the operation of Target's business as currently conducted thereon;
 
(m)           each of the Sellers shall have entered into Retained Employee
Employment Agreements with Buyer on terms reasonably satisfactory to Buyer, and
such agreements shall be in full force and effect as of the Closing;
 
(n)           Sellers shall have delivered to Buyer copies of the articles of
organization (and any amendments thereto) of Target, certified on or soon before
the Closing Date by the Secretary of State of the jurisdiction of Target’s
organization;
 
(o)           Sellers shall have delivered to Buyer copies of the certificate of
good standing of Target, issued on or soon before the Closing Date by the
Secretary of State of the jurisdiction of Target’s organization and of each
jurisdiction in which Target is qualified to do business;
 
(p)           The Target and Sellers shall have caused the Target to file all
Tax Returns required pursuant to applicable law to be filed with any Tax
Authority and the Target and Sellers shall have paid all Taxes due, including,
but not limited to, the Target’s income Tax Returns and Taxes for the fiscal
year ending December 31, 2011;
 
(q)           The Buyer shall be satisfied in all respects with the results of
its due diligence investigation of the Target;
 
(r)           Sellers shall have paid off or otherwise transferred each of the
Excluded Assets and Excluded Liabilities; and
 
(s)           Sellers shall have delivered to Buyer a certificate of the
secretary or an assistant secretary of Target, dated the Closing Date, in form
and substance reasonably satisfactory to Buyer, as to: (i) no amendments to the
articles of organization of Target; (ii) the operating agreement (or other
governing documents) of Target; and (iii) any resolutions of the board of
managers or other authorizing body (or a duly authorized committee thereof) of
Target relating to this Agreement and the transactions contemplated hereby.
 
Buyer may waive any condition specified in this Section 7.1 if it executes a
writing so stating at or prior to the Closing.
 
7.2           Conditions to Sellers' Obligation. The obligation of Sellers to
consummate the transactions to be performed by them in connection with the
Closing is subject to satisfaction of the following conditions:
 
(a)           the representations and warranties set forth in Section 3.2 above
shall be true and correct in all material respects at and as of the Closing
Date, the except to the extent that such representations and warranties are
qualified by the term "material," or contain terms such as "Material Adverse
Effect" or "Material Adverse Change," in which case such representations and
warranties (as so written, including the term "material" or "Material") shall be
true and correct in all respects at and as of the Closing Date;
 
(b)           Buyer shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing, except to the extent
that such covenants are qualified by the term "material," or contain terms such
as "Material Adverse Effect" or "Material Adverse Change," in which case Buyer
shall have performed and complied with all of such covenants (as so written,
including the term "material" or "Material") in all respects through the
Closing;
 
 
35

--------------------------------------------------------------------------------

 
 
(c)           no action, suit, or proceeding shall be pending or threatened
before any court or quasi-judicial or administrative agency of any federal,
state, local, or foreign jurisdiction or before any arbitrator wherein an
unfavorable injunction, judgment, order, decree, ruling, or charge would (A)
prevent consummation of any of the transactions contemplated by this Agreement
or (B) cause any of the transactions contemplated by this Agreement to be
rescinded following consummation (and no such injunction, judgment, order,
decree, ruling, or charge shall be in effect);
 
(d)           Buyer shall have delivered to Sellers a certificate to the effect
that each of the conditions specified above in Section 7.2(a)-(c) is satisfied
in all respects;
 
(e)           the Parties and Target shall have received all authorizations,
consents, and approvals of governments and governmental agencies referred to in
Section 3.1(b), Section 3.2(b), and Section 4.1(c) above;
 
(f)           Sellers shall have received from counsel to Buyer an opinion in
form and substance as set forth in Exhibit F attached hereto, addressed to
Sellers, and dated as of the Closing Date; and
 
(g)           all actions to be taken by Buyer in connection with consummation
of the transactions contemplated hereby and all certificates, opinions,
instruments, and other documents required to effect the transactions
contemplated hereby will be reasonably satisfactory in form and substance to
Requisite Sellers.
 
Requisite Sellers may waive any condition specified in this Section 7.2 on
behalf of all Sellers if they execute a writing so stating at or prior to the
Closing.
 
ARTICLE VIII
SURVIVAL, INDEMNIFICATION AND REMEDIES
 
8.1           Survival of Representations and Warranties.  All of the
representations and warranties of Sellers contained in Sections 4.1(g)-(j),
Section 4.1(m)-(y), and Sections 4.1(aa)-(cc) above shall survive the Closing
hereunder (even if Buyer knew or had reason to know of any misrepresentation or
breach of warranty at the time of Closing) and continue in full force and effect
for a period of eighteen (18) months thereafter. All of the other
representations and warranties of the Parties contained in this Agreement
(including the representations and warranties of Sellers contained in Section
4.1(l) and Section 4.1(z) above) shall survive the Closing (even if the damaged
Party knew or had reason to know of any misrepresentation or breach of warranty
at the time of Closing) and continue in full force and effect until the
expiration of any applicable statutes of limitations (after giving effect to any
extensions or waivers) plus 60 days.
 
8.2           Indemnification Provisions for Buyer's Benefit.
 
(a)           In the event any Seller breaches (or in the event any third party
alleges facts that, if true, would mean any Seller has breached) any of his
representations, warranties, and covenants contained herein and, provided that
Buyer makes a written claim for indemnification against any Seller pursuant to
Section 11.8 below within the survival period (if there is an applicable
survival period pursuant to Section 8.1 above), then each Seller shall be
obligated jointly and severally to indemnify Buyer from and against the entirety
of any Adverse Consequences Buyer may suffer (including any Adverse Consequences
Buyer may suffer after the end of any applicable survival period) resulting
from, arising out of, relating to, in the nature of, or caused by the breach (or
the alleged breach).
 
 
36

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding anything to the contrary herein, Sellers shall not
be obligated to indemnify Buyer against any Adverse Consequences as a result of,
or based upon or arising from, any claim or liability to the extent such claim
or liability is taken into account in determining an adjustment to the Purchase
Price.
 
8.3           Indemnification Provisions for Sellers' Benefit. In the event
Buyer breaches (or in the event any third party alleges facts that, if true,
would mean Buyer has breached) any of its representations, warranties, and
covenants contained herein and, provided that any Seller makes a written claim
for indemnification against Buyer pursuant to Section 11.8 below within such
survival period (if there is an applicable survival period pursuant to Section
8.1 above), then Buyer shall indemnify each Seller from and against the entirety
of any Adverse Consequences suffered (including any Adverse Consequences
suffered after the end of any applicable survival period) resulting from,
arising out of, relating to, in the nature of, or caused by the breach (or the
alleged breach).
 
8.4           Matters Involving Third Parties.
 
(a)           If any third party notifies any Party (the "Indemnified Party")
with respect to any matter (a "Third-Party Claim") that may give rise to a claim
for indemnification against any other Party (the "Indemnifying Party") under
this Article VIII, then the Indemnified Party shall promptly notify each
Indemnifying Party thereof in writing; provided, however, that no delay on the
part of the Indemnified Party in notifying any Indemnifying Party shall relieve
the Indemnifying Party from any obligation hereunder unless (and then solely to
the extent) the Indemnifying Party is thereby prejudiced.
 
(b)           Any Indemnifying Party will have the right to defend the
Indemnified Party against the Third-Party Claim with counsel of his, her, or its
choice reasonably satisfactory to the Indemnified Party so long as (A) the
Indemnifying Party notifies the Indemnified Party in writing within 15 days
after the Indemnified Party has given notice of the Third-Party Claim that the
Indemnifying Party will indemnify the Indemnified Party from and against the
entirety of any Adverse Consequences the Indemnified Party may suffer resulting
from, arising out of, relating to, in the nature of, or caused by the
Third-Party Claim, (B) the Indemnifying Party provides the Indemnified Party
with evidence reasonably acceptable to the Indemnified Party that the
Indemnifying Party will have the financial resources to defend against the
Third-Party Claim and fulfill its indemnification obligations hereunder, (C) the
Third-Party Claim involves only money damages and does not seek an injunction or
other equitable relief, (D) settlement of, or an adverse judgment with respect
to, the Third Party Claim is not, in the good faith judgment of the Indemnified
Party, likely to establish a precedential custom or practice materially adverse
to the continuing business interests or the reputation of the Indemnified Party,
and (E) the Indemnifying Party conducts the defense of the Third-Party Claim
actively and diligently.
 
(c)           So long as the Indemnifying Party is conducting the defense of the
Third-Party Claim in accordance with Section 8.4(b) above, (A) the Indemnified
Party may retain separate co-counsel at his, her, or its sole cost and expense
and participate in the defense of the Third-Party Claim, (B) the Indemnified
Party will not consent to the entry of any judgment on or enter into any
settlement with respect to the Third-Party Claim without the prior written
consent of the Indemnifying Party (not to be unreasonably withheld), and (C) the
Indemnifying Party will not consent to the entry of any judgment on or enter
into any settlement with respect to the Third-Party Claim without the prior
written consent of the Indemnified Party (not to be unreasonably withheld).
 
 
37

--------------------------------------------------------------------------------

 
 
(d)           In the event any of the conditions in Section 8.4(b) above is or
becomes unsatisfied, however, (A) the Indemnified Party may defend against, and
consent to the entry of any judgment on or enter into any settlement with
respect to, the Third-Party Claim in any manner his, her, or it may reasonably
deem appropriate (and the Indemnified Party need not consult with, or obtain any
consent from, any Indemnifying Party in connection therewith), (B) the
Indemnifying Parties will reimburse the Indemnified Party promptly and
periodically for the costs of defending against the Third-Party Claim (including
reasonable attorneys' fees and expenses), and (C) the Indemnifying Parties will
remain responsible for any Adverse Consequences the Indemnified Party may suffer
resulting from, arising out of, relating to, in the nature of, or caused by the
Third-Party Claim to the fullest extent provided in this Article VIII.
 
8.5           Determination of Adverse Consequences.  The Parties shall take
into account the time cost of money (using the Applicable Rate as the discount
rate) in determining Adverse Consequences for purposes of this Article VIII. All
indemnification payments under this Article VIII and Section 9.1 shall be deemed
adjustments to the Purchase Price.
 
8.6           Recoupment Against Escrow Agreement and Buyer Stock. Any
indemnification to which Buyer is entitled under this Agreement as a result of
any Adverse Consequences it may suffer shall first be made as a payment to Buyer
from the Escrow Account in accordance with the terms of the Escrow
Agreement.  Should the Escrow Amount be inadequate to cover the full amount of
the Adverse Consequences, Buyer shall have the option of reducing all or any
part of the Buyer Stock held by Buyer for issuance to Sellers in accordance with
Section 2.5(b)(iv) to cover any remaining Adverse Consequences it may suffer (in
lieu of seeking any indemnification to which it is entitled under Article VIII
or Article IX), by notifying Sellers that Buyer is reducing such Buyer Stock
that was held for issuance as part of the Contingent Purchase Price.  For
purposes hereof, the Buyer Stock shall be valued on the day the Adverse
Consequence was suffered or became known to Buyer.  Notwithstanding anything to
the contrary in this Agreement,, the Sellers’ maximum liability under any
indemnification provision hereunder shall be limited to the Contingent Purchase
Price.
 
8.7           Other Indemnification Provisions. The foregoing indemnification
provisions are in addition to, and not in derogation of, any statutory,
equitable, or common law remedy (including without limitation any such remedy
arising under Environmental, Health, and Safety Requirements) any Party may have
with respect to Target or the transactions contemplated by this Agreement. Each
Seller hereby agrees that he, she, or it will not make any claim for
indemnification against Target by reason of the fact that he, she, or it was a
manager, officer, employee, or agent of any such entity or was serving at the
request of any such entity as a partner, trustee, director, manager, officer,
employee, or agent of another entity (whether such claim is for judgments,
damages, penalties, fines, costs, amounts paid in settlement, losses, expenses,
or otherwise and whether such claim is pursuant to any statute, charter
document, bylaw, agreement, or otherwise) with respect to any action, suit,
proceeding, complaint, claim, or demand brought by Buyer against such Seller
(whether such action, suit, proceeding, complaint, claim, or demand is pursuant
to this Agreement, applicable law, or otherwise).
 
ARTICLE IX
TAX MATTERS
 
The following provisions shall govern the allocation of responsibility as
between Buyer and Sellers for certain tax matters following the Closing Date:
 
9.1           Tax Indemnification. Each Seller shall jointly and severally
indemnify Target, Buyer, and each Buyer Affiliate and hold them harmless from
and against any loss, claim, liability, expense, or other damage attributable to
(i) all Taxes (or the non-payment thereof) of Target for all taxable periods
ending on or before the Closing Date and the portion through the end of the
Closing Date for any taxable period that includes (but does not end on) the
Closing Date ("Pre-Closing Tax Period"), (ii) all Taxes of any member of an
affiliated, consolidated, combined or unitary group of which Target (or any
predecessor of any of the foregoing) is or was a member on or prior to the
Closing Date, including pursuant to Treasury Regulation § 1.1502-6 or any
analogous or similar state, local, or foreign law or regulation, and (iii) any
and all Taxes of any person (other than Target) imposed on Target as a
transferee or successor, by contract or pursuant to any law, rule, or
regulation, which Taxes relate to an event or transaction occurring before the
Closing; provided, however, that in the case of clauses (i), (ii), and (iii)
above, Sellers shall be liable only to the extent that such Taxes exceed the
amount, if any, reserved for such Taxes (excluding any reserve for deferred
Taxes established to reflect timing differences between book and Tax income) on
the face of the Closing Balance Sheet (rather than in any notes thereto) and
taken into account in determining the Purchase Price Adjustment. Sellers shall
reimburse Buyer for any Taxes of Target that are the responsibility of Sellers
pursuant to this Section 9.1 within fifteen (15) business days after payment of
such Taxes by Buyer or Target.
 
 
38

--------------------------------------------------------------------------------

 
 
9.2           Straddle Period. In the case of any taxable period that includes
(but does not end on) the Closing Date (a "Straddle Period"), the amount of any
Taxes based on or measured by income or receipts of Target for the Pre-Closing
Tax Period shall be determined based on an interim closing of the books as of
the close of business on the Closing Date (and for such purpose, the taxable
period of any partnership or other pass-through entity in which Target holds a
beneficial interest shall be deemed to terminate at such time) and the amount of
other Taxes of Target for a Straddle Period that relates to the Pre-Closing Tax
Period shall be deemed to be the amount of such Tax for the entire taxable
period multiplied by a fraction the numerator of which is the number of days in
the taxable period ending on the Closing Date and the denominator of which is
the number of days in such Straddle Period.
 
9.3           Responsibility for Filing Tax Returns. Buyer shall prepare or
cause to be prepared and file or cause to be filed all Tax Returns for Target
that are filed after the Closing Date other than income Tax Returns with respect
to periods for which a consolidated, unitary or combined income Tax Return of
Seller will include the operations of Target. Buyer shall permit Sellers to
review and comment on each such Tax Return described in the preceding sentence
prior to filing.
 
9.4           Cooperation on Tax Matters.
 
(a)           Buyer, Target, and Sellers shall cooperate fully, as and to the
extent reasonably requested by the other Party, in connection with the filing of
Tax Returns pursuant to this Section 9.4(a) and any audit, litigation or other
proceeding with respect to Taxes. Such cooperation shall include the retention
and (upon the other Party's request) the provision of records and information
that are reasonably relevant to any such audit, litigation or other proceeding
and making employees available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder.
Target, Sellers and Buyer agree (A) to retain all books and records with respect
to Tax matters pertinent to Target relating to any taxable period beginning
before the Closing Date until the expiration of the statute of limitations (and,
to the extent notified by Buyer or Sellers, any extensions thereof) of the
respective taxable periods, and to abide by all record retention agreements
entered into with any taxing authority, and (B) to give the other Party
reasonable written notice prior to transferring, destroying or discarding any
such books and records and, if the other Party so requests, Target or Sellers,
as the case may be, shall allow the other Party to take possession of such books
and records.
 
(b)           Buyer and Sellers further agree, upon request, to use their best
efforts to obtain any certificate or other document from any Governmental
Authority or any other Person as may be necessary to mitigate, reduce or
eliminate any Tax that could be imposed (including, but not limited to, with
respect to the transactions contemplated hereby).
 
 
39

--------------------------------------------------------------------------------

 
 
(c)           Buyer and Sellers further agree, upon request, to provide the
other Party with all information that either Party may be required to report
pursuant to Code § 6043, or Code § 6043A, or Treasury Regulations promulgated
thereunder.
 
9.5           Tax-Sharing Agreements.  All tax-sharing agreements or similar
agreements with respect to or involving Target shall be terminated as of the
Closing Date and, after the Closing Date, Target shall not be bound thereby or
have any liability thereunder.
 
9.6           Certain Taxes and Fees.  All transfer, documentary, sales, use,
stamp, registration and other such Taxes, and all conveyance fees, recording
charges and other fees and charges (including any penalties and interest)
incurred in connection with consummation of the transactions contemplated by
this Agreement shall be paid by Sellers when due, and Sellers will, at their own
expense, file all necessary Tax Returns and other documentation with respect to
all such Taxes, fees and charges, and, if required by applicable law, Buyer
will, and will cause its Affiliates to, join in the execution of any such Tax
Returns and other documentation.
 
ARTICLE X
TERMINATION
 
10.1           Termination of Agreement. Certain of the Parties may terminate
this Agreement as provided below:
 
(a)           Buyer and Requisite Sellers may terminate this Agreement by mutual
written consent at any time prior to the Closing;
 
(b)           Buyer may terminate this Agreement by giving written notice to
Requisite Sellers on or before the 30th day following the date of this Agreement
if Buyer is not reasonably satisfied with the results of its continuing
business, legal, environmental, and accounting due diligence regarding Target;
 
(c)           Buyer may terminate this Agreement by giving written notice to
Requisite Sellers at any time prior to the Closing (A) in the event any of
Sellers has breached any material representation, warranty, or covenant
contained in this Agreement in any material respect, Buyer has notified
Requisite Sellers of the breach, and the breach has continued without cure for a
period of 15 days after the notice of breach or (B) if the Closing shall not
have occurred on or before May 31, 2012, by reason of the failure of any
condition precedent under Section 7.1 hereof (unless the failure results
primarily from Buyer itself breaching any representation, warranty, or covenant
contained in this Agreement); and
 
(d)           Requisite Sellers may terminate this Agreement by giving written
notice to Buyer at any time prior to the Closing (A) in the event Buyer has
breached any material representation, warranty, or covenant contained in this
Agreement in any material respect, any Seller has notified Buyer of the breach,
and the breach has continued without cure for a period of 15 days after the
notice of breach or (B) if the Closing shall not have occurred on or before May
31, 2012, by reason of the failure of any condition precedent under Section 7.2
hereof (unless the failure results primarily from any Seller breaching any
representation, warranty, or covenant contained in this Agreement).
 
10.2           Effect of Termination.  If any Party terminates this Agreement
pursuant to Section 10.1 above, all rights and obligations of the Parties
hereunder shall terminate without any Liability of any Party to any other Party
(except for any Liability of any Party then in breach).
 
 
40

--------------------------------------------------------------------------------

 
 
ARTICLE XI
MISCELLANEOUS
 
11.1           Nature of Sellers' Obligations.
 
(a)           The covenants of each Seller in Section 2.1 above concerning the
sale of his Target Units to Buyer and the representations and warranties of each
Seller in Section 3.1 above concerning the transaction are individual, and not
joint and several, obligations. This means that the particular Seller making the
representation, warranty, or covenant shall be solely responsible to the extent
provided in Section 8.2 above for any Adverse Consequences Buyer may suffer as a
result of any breach thereof.
 
(b)           The remainder of the representations, warranties, and covenants in
this Agreement are joint and several obligations. This means that each Seller
shall be responsible to the extent provided in Section 8.2 above for the
entirety of any Adverse Consequences Buyer may suffer as a result of any breach
thereof.
 
11.2           Press Releases and Public Announcements. No Party shall issue any
press release or make any public announcement relating to the subject matter of
this Agreement prior to the Closing without the prior written approval of Buyer
and Requisite Sellers; provided, however, that any Party may make any public
disclosure it believes in good faith is required by applicable law or any
listing or trading agreement concerning its publicly traded securities (in which
case the disclosing Party will use its reasonable best efforts to advise the
other Parties prior to making the disclosure), including, without limitation,
reports Buyer may be required to file under the Securities Act and the
Securities Exchange Act (including pursuant to Section 13(a) or 15(d) of the
Exchange Act), as a public reporting company.
 
11.3           No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any Person other than the Parties and their respective
successors and permitted assigns.
 
11.4           Entire Agreement. This Agreement (including the schedules,
exhibits, attachments and documents referred to herein) constitutes the entire
agreement among the Parties and supersedes any prior understandings, agreements,
or representations by or among the Parties, written or oral, to the extent they
relate in any way to the subject matter hereof.
 
11.5           Succession and Assignment. This Agreement shall be binding upon
and inure to the benefit of the Parties named herein and their respective
successors and permitted assigns. No Party may assign either this Agreement or
any of his, her, or its rights, interests, or obligations hereunder without the
prior written approval of Buyer and Requisite Sellers; provided, however, that
Buyer may (i) assign any or all of its rights and interests hereunder to one or
more of its Affiliates and (ii) designate one or more of its Affiliates to
perform its obligations hereunder (in any or all of which cases Buyer
nonetheless shall remain responsible for the performance of all of its
obligations hereunder).
 
11.6           Counterparts. This Agreement may be executed in one or more
counterparts (including by means of facsimile), each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.
 
11.7           Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
11.8           Notices. All notices, requests, demands, claims, and other
communications hereunder shall be in writing. Any notice, request, demand,
claim, or other communication hereunder shall be deemed duly given (i) when
delivered personally to the recipient, (ii) one business day after being sent to
the recipient by reputable overnight courier service (charges prepaid), (iii)
one business day after being sent to the recipient by facsimile transmission or
electronic mail, or (iv) four business days after being mailed to the recipient
by certified or registered mail, return receipt requested and postage prepaid,
and addressed to the intended recipient as set forth below:
 
 
41

--------------------------------------------------------------------------------

 
 
If to Buyer:            Juhl Wind, Inc.
Attn: John Mitola, President
1502 17th Street SE
Pipestone, MN 56164
Facsimile: 507.777.4344


with a copy to:       Synergy Law Group, LLC
Attn: Bartly J. Loethen, esq.
730 W. Randolph St., Ste. 600
Chicago, IL 60661
Facsimile: 312.454.0261
 
If to Target:           Power Engineers Collaborative, L.L.C.
Attn: George Shibayama
103 West Emerson Street
Arlington Heights, Illinois  60005
Facsimile: 312.466.1546
 
If to Sellers:         at such address as set forth on the signature page
hereto.
 
Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other
Parties notice in the manner herein set forth.
 
11.9           Governing Law.  This Agreement shall be governed by and construed
in accordance with the domestic laws of the State of Illinois without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Illinois.
 
11.10           Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by Buyer
and Requisite Sellers. No waiver by any Party of any provision of this Agreement
or any default, misrepresentation, or breach of warranty or covenant hereunder,
whether intentional or not, shall be valid unless the same shall be in writing
and signed by the Party making such waiver nor shall such waiver be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such default, misrepresentation, or breach of
warranty or covenant.
 
11.11           Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.
 
11.12           Expenses. Each Buyer, Seller and Target shall bear his, her, or
its own costs and expenses (including legal fees and expenses) incurred in
connection with this Agreement and the transactions contemplated hereby;
provided, however, that Sellers shall also bear the costs and expenses of Target
(including all of their legal fees and expenses) in connection with this
Agreement and the transactions contemplated hereby in the event that the
transactions contemplated by this Agreement are consummated.
 
 
42

--------------------------------------------------------------------------------

 
 
11.13           Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word "including" shall mean including without limitation. The Parties intend
that each representation, warranty, and covenant contained herein shall have
independent significance. If any Party has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty, or covenant relating to the same
subject matter (regardless of the relative levels of specificity) that the Party
has not breached shall not detract from or mitigate the fact that the Party is
in breach of the first representation, warranty, or covenant.
 
11.14           Incorporation of Exhibits and Schedules. The Exhibits and
Schedules identified in this Agreement are incorporated herein by reference and
made a part hereof.
 
11.15           Dispute Resolution.
 
(a)           Negotiation in Good Faith.  Except as otherwise set forth herein,
any controversy or claim (a "Dispute"), whether based on contract, tort, statute
or other legal or equitable theory, arising out of or related to this Agreement
(including any amendments, annexations or extensions) or the breach thereof
shall be settled in accordance with the provisions of this Section 11.15.  A
Party may initiate dispute resolution procedures by providing written notice of
the Dispute to the other Party.  The Parties shall, in the first instance,
attempt in good faith to negotiate a resolution to any Dispute within twenty
(20) days of a notice of Dispute being received by either Party.  The Parties
shall arrange for at least one meeting of senior officers with authority to
settle the Dispute within such time period.
 
(b)           Arbitration.  In the event the Parties cannot reach settlement
through negotiation, the Parties agree to submit their Dispute to binding
arbitration administered by the American Arbitration Association (or any
successor organization) under the then-current Commercial Arbitration Rules and
Mediation Procedures.  The arbitration shall be governed by the United States
Arbitration Act, 9 U.S.C. §§ 1-16 to the exclusion of any provision of state law
inconsistent therewith or which would produce a different result.  Judgment upon
the award rendered by the arbitrator may be entered by any court having
jurisdiction.  There shall be one arbitrator.  If the AAA fails to appoint any
arbitrator within 30 days of the Parties’ request, the Parties acting in good
faith shall appoint one arbitrator mutually agreeable to the Parties from the
list of arbitrators in Chicago, Illinois maintained by the AAA.  The arbitrator
shall determine the Dispute of the Parties and render a final award in
accordance with the substantive laws of the State of Delaware, without regard to
the conflict of laws provisions thereof.  The arbitrator shall set forth the
reasons for the award in writing.
 
(c)           Hearing Location.  The arbitration hearing shall take place in
Chicago, Illinois, no sooner than thirty (30) but no more than sixty (60) days
after the selection of the arbitrator.  The arbitrator selected under Section
11.15(b) shall give written notice of the time and place of the hearing to both
Parties at least 10 days prior to the hearing date.  The arbitrator shall not be
authorized to alter, extend or modify the terms of this Agreement.  Upon
rendering a decision, the arbitrator shall promptly execute and acknowledge the
decision and deliver a copy to each Party.  The arbitrator shall conduct the
arbitration so that a final determination is made or rendered as soon as
practicable.  The Parties shall each bear their own costs and expenses
(including attorney’s fees, if any) of arbitration.
 
 
43

--------------------------------------------------------------------------------

 
 
(d)              Binding Decision or Award.  The decision or award of the
arbitrator shall be final and binding on both Parties and there shall be no
appeal from or reexamination of the final determination.  Any final
determination hereunder shall be governed by, and shall be enforced pursuant to,
the laws of the State of Illinois. Such decision or award may be enforced in any
court having jurisdiction over the Party against whom enforcement is sought.  A
judgment confirming such award may be rendered by the United States District
Court for the Northern District of Illinois or a state court located in Cook
County, Illinois, which the Parties agree are the courts of appropriate
jurisdiction.  Failure to comply with the arbitral decision hereunder shall
constitute breach of this Agreement entitling the prevailing Party with the
right to reimbursement of its costs, including reasonable attorney’s fees, in
enforcing the decision, in addition to those which such Party may otherwise be
entitled to at law or in equity.
 
11.16           Interpretation.  Words used in this Agreement, regardless of the
number and gender specifically used, shall be deemed and construed to include
any other number, singular or plural, and any other gender, masculine, feminine
or neuter, as the context indicates is appropriate.
 
(Signature page follows)
 
 
44

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.
 
BUYER:
 
TARGET:
 
JUHL WIND, INC.
 
 
POWER ENGINEERS COLLABORATIVE, L.L.C.
 
/s/John Mitola, President
 
 
/s/George Shibayama, President 
 
SELLERS:
   
 
/s/ George Shibayama 
George Shibayama, in his individual capacity
   
 
/s/ Matt Brown 
Matt Brown, in his individual capacity
   
 
/s/ Bryan Eskra 
Bryan Eskra, in his individual capacity
   

 


 
 
 
Signature Page to Unit Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 3.1
 
ATTACHED TO AND PART OF
 
UNIT PURCHASE AGREEMENT BY AND AMONG
JUHL WIND, INC. (“BUYER”) AND
GEORGE SHIBAYAMA, MATT BROWN AND BRYAN ESKRA (COLLECTIVELY, THE “SELLERS”)
FOR THE PURCHASE OFALL OF THE OWNERSHIP INTEREST OF
POWER ENGINEERS COLLABORATIVE, L.L.C. (“TARGET”)


3.1(b)—none.


3.1(c)—none.


3.1(d)—none.


3.1(e)—none.


3.1(f)—none.


 
 
 

--------------------------------------------------------------------------------

 
 
DISCLOSURE SCHEDULE PURSUANT TO SECTION 4.1
OF
UNIT PURCHASE AGREEMENT BY AND AMONG
JUHL WIND, INC. (“BUYER”) AND
GEORGE SHIBAYAMA, MATT BROWN AND BRYAN ESKRA (COLLECTIVELY, THE “SELLERS”)
FOR THE PURCHASE OFALL OF THE OWNERSHIP INTEREST OF
POWER ENGINEERS COLLABORATIVE, L.L.C. (“TARGET”)




4.1(a)—No exception.


4.1(b)—The total of ownership units in Target are as follows:


George Shibayama
Bryan Eskra
Matt Brown


There are no other ownership units.


4.1(c)—No exception, except insofar as this transaction may adversely affect
Target’s license to practice engineering.


4.1(d)—No exception.


4.1(e)—No exception.


4.1(f)—No exception.


4.1(g)—No exception.


4.1(h)—
i. 
No exception.

ii. 
No exception.

iii. 
No exception.

iv. 
No exception.

v. 
No exception.

vi. 
No exception.

vii. 
No exception.

viii. 
No exception.

ix. 
No exception.

x. 
No exception.

xi. 
No exception.

xii. 
No exception.

 
 
 

--------------------------------------------------------------------------------

 
 
xiii. 
Target has made distributions of cash to Sellers prior to closing in an attempt
to reduce its Capital (as defined herein) toward the level of Target Capital
Account.

xiv. 
No exception.

xv. 
No exception.

xvi. 
No exception.

xvii. 
No exception.

xviii. 
No exception.

xix. 
No exception.

xx. 
No exception.

xxi. 
No exception.

xxii. 
No exception.

xxiii. 
No exception.

xxiv. 
No exception.

xxv. 
No exception, except as noted.



4.1(i)—No exception.  Sellers and/or Target have not received any notice of a
claim or potential claim which has not been otherwise disclosed.


4.1(j)—No exception.


4.1(k)—License to practice as engineers.


4.1(l)—
i. 
No exception.

ii. 
No exception.

iii. 
No exception.

iv. 
No exception.

v. 
No exception.

vi. 
A.           basis of Target in its assets included in tax return material
provided previously.

 
B. 
No net operating loss, net capital loss, unused credits or charitable
contributions.

 
C. 
No deferred gain or allocable to Target as a result of intercompany
transactions.

vii. 
No exception.

viii. 
A.           No exception.

 
B. 
No exception.

 
C. 
No exception.

 
D. 
No exception.

 
E. 
No exception.

ix. 
No exception.

x. 
No exception.



4.1(m)—
i. 
No real property owned by Target.

ii. 
The leased real property of Target is set forth below:

 
a.
Chicago office:  provide address, lease previously provided.

 
b.
Wisconsin office:  provide address, lease previously provided.

 
A.
No exception.

 
 
 

--------------------------------------------------------------------------------

 
 
 
B.
No exception.

 
C.
No exception.

 
D.
The landlord contends that Target is responsible for costs of repairing the
front door of Chicago office.  The amount of such claim is approximately $900.

 
E.
No exception.

 
F.
No exception.

 
G.
No exception.

 
H.
No exception.

 
I.
No exception.

 
J.
No exception.

iii. 
No exception.



4.1(n)—
i. 
None.

ii. 
No exception.

iii. 
There have been no patents or registrations or pending patent applications or
applications or registration made by Target with respect to any of its
Intellectual Property.

iv. 
None, other than shrink-wrapped software routinely used in Target’s business

v. 
No exception.

vi. 
No exception.

vii. 
No exception.

viii. 
No exception.



4.1(o)—No exception as to tangible personal property.  Cannot make any statement
as to leased real property.


4.1(p)—
i. 
None.

ii. 
None.

iii. 
Target has an association agreement with Poyry North America, which was provided
in the first disclosure submittal.

iv. 
None.

v. 
There are multiple agreements which include confidentiality clauses, which
agreements are entered into in the normal course of business.  All such
agreements are for particular projects.  Target has not entered into any
agreements providing for non-competition restrictive covenants.

vi. 
No such agreements.

vii. 
No such agreements.

viii. 
No such agreements.

ix. 
All employment agreements are at will and some employment agreements are for
compensation in excess of $40,000 per year.  No employment agreements are in
writing.

x. 
No such agreements.

xi. 
No such agreements.

xii. 
No such agreements.

xiii. 
No such agreement.

xiv. 
No such agreement.

xv. 
No such agreement.

 
 
 

--------------------------------------------------------------------------------

 


4.1(q)—No exception.


4.1(r)—No exception.


4.1(s)—
Business Owners Insurance
Travelers Indemnity Policy


Worker Compensation Insurance
Charter Oak Fire Insurance


Umbrella Liability insurance
Travelers Indemnity Policy


Professional Liability Insurance Policy
Hudson Insurance Company
As previously disclosed in due diligence


4.1(t)—No litigation or alternate dispute resolutions pending or threatened
against Target or Sellers.


4.1(u)—No exception.  No standard terms as Target does not sell products.


4.1(v)—No exception.


4.1(w)—
i. 
A.           No exception.

 
B. 
No exception.

 
C. 
No exception.

 
D. 
No exception.

 
E. 
No exception.

 
F. 
No exception.

 
G. 
No exception.

 
H. 
No exception.

 
I. 
No exception.

ii. 
No exception.

iii. 
No exception.



 
 

--------------------------------------------------------------------------------

 
 
4.1(x)—Target’s Benefit Plans, copies provided previously
1. Medical Insurance – Blue Cross Blue Shield
2. Dental Insurance – Met Life
3. 401k Plan – Transamerica
4. Flexible Spending Plan – Envision Health Care
5. Disability Plan – Guardian


i.

 
A. 
No exception to Seller’s knowledge.

 
B. 
No exception to Seller’s knowledge.

 
C. 
No exception to Seller’s knowledge.

 
D. 
No exception to Seller’s knowledge.

 
E. 
No exception to Seller’s knowledge.

ii. 
No exception to Seller’s knowledge.

iii. 
No exception.

iv. 
No such plans exist at Target.



4.1(y)—No exception.


4.1(z)—
i. 
No exception, to Seller’s knowledge.

ii. 
No exception, to Seller’s knowledge.

iii. 
No exception.

iv. 
No exception, to Seller’s knowledge.

v. 
No exception.

vi. 
No exception to Seller’s knowledge.

vii. 
No exception to Seller’s knowledge. 

viii. 
No exception.

ix. 
No exception.

x. 
No exception to Seller’s knowledge.



4.1(aa) 
No exception.



4.1(bb)
i.


ii. 
No exception.



4.1(cc) 
No exception.

 
 